Exhibit 10.3

CONSTRUCTION LOAN AGREEMENT

between

FIFTH THIRD BANK,

as Lender

and

GGT CRESCENT COOL SPRINGS TN VENTURE, LLC,

a Delaware limited liability company,

as Borrower

Dated as of June 28, 2013



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

1. DEFINITIONS AND INTERPRETATION

     1  

1.1 Exhibits Incorporated

     1  

1.2 Defined Terms

     1  

1.3 Singular and Plural Terms

     11  

1.4 Accounting Principles

     11  

1.5 References and Other Terms

     11  

2. THE LOAN; EQUITY REQUIREMENTS; RESERVES

     11  

2.1 Agreement to Borrow and Lend

     11  

2.2 Interest

     12  

2.3 Principal Payments; Maturity Date

     12  

2.4 Loan Fee

     12  

2.5 Prepayment

     12  

2.6 Equity Contributions

     12  

2.7 [Reserve Accounts / Interest Reserve]

     12  

3. CONDITIONS TO CLOSING

     13  

3.1 Conditions to Closing

     13  

3.2 Closing Certificate

     18  

3.3 Other Conditions Precedent

     18  

3.4 Termination of Agreement

     19  

4. DISBURSEMENT PROCEDURES

     19  

4.1 Conditions Precedent to Disbursement of Loan Proceeds

     19  

4.2 Loan Disbursement

     20  

4.3 Documents Required for Each Construction Disbursement

     21  

4.4 Loan In Balance

     22  

4.5 Lender’s Verification of Contracts

     23  

4.6 Escrow Payouts

     23  

4.7 Frequency of Payouts

     23  

4.8 Consultants

     23  

4.9 Retainages

     24  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

4.10 Stored and Unincorporated Materials

     24  

4.11 Final Construction Disbursement

     25  

4.12 Expenses and Advances Secured by Security Instrument

     26  

4.13 Acquiescence not a Waiver

     26  

4.14 No Liability for Disbursements

     26  

5. REPRESENTATIONS AND WARRANTIES

     27  

5.1 Formation, Qualification and Compliance

     27  

5.2 Execution and Performance of Security Documents

     28  

5.3 Financial and Other Information

     29  

5.4 No Material Adverse Change

     29  

5.5 Enforceability

     30  

5.6 Consents

     30  

5.7 Tax Liability

     30  

5.8 Usury

     30  

5.9 Title to Property; Survey

     31  

5.10 Utility Services

     31  

5.11 Construction of the Project

     31  

5.12 Leases

     31  

5.13 Project Agreements

     31  

5.14 Governmental Requirements

     32  

5.15 Rights of Others

     32  

5.16 Approved Budget; Draw Schedule

     32  

5.17 Litigation

     32  

5.18 Name and Principal Place of Business

     32  

5.19 Delivery of Documents

     32  

5.20 ERISA

     32  

5.21 No Prohibited Persons

     33  

5.22 Foreign Person

     33  

5.23 Environmental

     33  

5.24 Continuing Nature of Representations and Warranties

     34  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

6. PROJECT COVENANTS

     34  

6.1 Completion of Project

     34  

6.2 Conformity With Plans

     35  

6.3 Change Orders

     35  

6.4 Entry and Inspection

     36  

6.5 Project Information

     36  

6.6 Permits and Warranties

     36  

6.7 Project Contracts

     36  

6.8 Protection Against Liens

     36  

6.9 Lender Consultant

     37  

6.10 Property Management Agreement

     37  

6.11 Developer Fees

     37  

6.12 Project Agreements with Affiliates of Borrower

     37  

6.13 Reappraisal Requirements

     37  

7. MAINTENANCE, OPERATION, PRESERVATION AND REPAIR OF PROPERTY

     38  

7.1 Alterations and Repair

     38  

7.2 Compliance

     38  

7.3 Changes in Property Restrictions

     38  

7.4 Books and Records

     38  

7.5 Consultation with Lender Consultant

     38  

8. OTHER AFFIRMATIVE COVENANTS

     38  

8.1 Existence

     38  

8.2 Protection of Liens

     39  

8.3 Title Insurance Endorsements

     39  

8.4 Notice of Certain Matters

     39  

8.5 Additional Reports and Information

     40  

8.6 Further Assurances

     40  

8.7 Financial Statements; Access to Business Information

     40  

8.8 Project Accounts

     41  

8.9 Keeping Guarantor Informed

     41  

8.10 Single Purpose Entity

     42  

8.11 Additional Banking Laws

     44  

8.12 Tax Shelter Disclosure

     44  

8.13 Taxes

     44  

8.14 Escrow Deposits

     45  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

9. OTHER NEGATIVE COVENANTS

     46  

9.1 Liens on Property

     46  

9.2 Liens on Personal Property

     46  

9.3 Removal of Personal Property

     46  

9.4 Amendment of Organizational Documents.

     46  

9.5 Management Agreement

     47  

9.6 Project Agreements

     47  

9.7 Limitations on Additional Indebtedness; Other Prohibited Transactions

     47  

10. INSURANCE, CASUALTY AND CONDEMNATION

     47  

10.1 Insurance Coverage

     47  

10.2 Casualty Loss; Proceeds of Insurance

     49  

10.3 Condemnation and Eminent Domain

     51  

10.4 Disbursement of Insurance Proceeds and Awards

     52  

11. DEFAULTS AND REMEDIES

     53  

11.1 Events of Default

     53  

11.2 Remedies Upon Default

     57  

11.3 Cumulative Remedies, No Waiver

     57  

12. MISCELLANEOUS

     58  

12.1 Nonliability

     58  

12.2 Indemnification of the Lender

     59  

12.3 Reimbursement of Lender

     60  

12.4 Obligations Unconditional and Independent

     60  

12.5 Notices

     60  

12.6 Survival of Representations and Warranties

     62  

12.7 Signs

     62  

12.8 No Third Parties Benefited

     62  

12.9 Binding Effect, Assignment of Obligations

     62  

12.10 Counterparts

     62  

12.11 Prior Agreements; Amendments; Consents

     62  

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

12.12 Governing Law

     62  

12.13 Severability of Provisions

     62  

12.14 Headings

     62  

12.15 Conflicts

     63  

12.16 Time of the Essence

     63  

12.17 Participations, Pledges and Syndication and Securitization

     63  

12.18 Rights to Share Information

     63  

12.19 Pledge to Federal Reserve

     64  

12.20 Guaranties Unsecured

     64  

12.21 JURY WAIVER

     64  

12.22 JURISDICTION AND VENUE

     64  

12.23 Patriot Act

     65  

12.24 Right of Setoff

     65  

12.25 Times

     65  

 

EXHIBITS

A    -    LEGAL DESCRIPTION B    -    PERMITTED ENCUMBRANCES C    -   
DISBURSEMENT REQUEST D    -    SECURITY DOCUMENTS E    -    APPROVED BUDGET F   
-    DRAW SCHEDULE G    -    Intentionally Omitted H    -    Intentionally
Omitted I    -    Intentionally Omitted J    -    INSURANCE REQUIREMENTS

 

v



--------------------------------------------------------------------------------

CONSTRUCTION LOAN AGREEMENT

THIS CONSTRUCTION LOAN AGREEMENT (the “Agreement”) is executed as of June 28,
2013, by and between FIFTH THIRD BANK, an Ohio banking corporation (“Lender”),
GGT CRESCENT COOL SPRINGS TN VENTURE, LLC, a Delaware limited liability company
(“Borrower”), and CRESCENT COMMUNITIES, LLC, a Georgia limited liability company
(“Guarantor”).

RECITALS:

A. Borrower is, as of the date hereof, the holder of fee simple title to the
real estate legally described on Exhibit A attached hereto and located in
Franklin, Tennessee (together with all easements and other rights appurtenant
thereto, the “Land”).

B. Borrower proposes to develop, construct and lease the Project (as defined
herein).

C. Borrower has applied to Lender for a loan for the purpose of providing a
portion of the funds required to construct the Project and Lender is willing to
make the loan upon the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the above premises, and the mutual covenants
and agreements set forth herein, and for one dollar and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1. DEFINITIONS AND INTERPRETATION.

1.1 Exhibits Incorporated. All exhibits to this Agreement, as now existing and
as the same may from time to time be modified, are fully incorporated herein by
this reference.

1.2 Defined Terms. All capitalized terms used in this Agreement and not
otherwise defined in this Agreement shall have the following meanings:

“Affiliate” means, with respect to any Person, (a) any other Person which
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, (i) such Person or (ii) any
general partner, manager or managing member of such Person; (b) any other Person
50% or more of the equity interest of which is held beneficially or of record by
(i) such Person or (ii) any general partner, manager or managing member of such
Person, and (c) any general partner, limited partner or member of (i) such
Person or (ii) any general partner or managing member of such Person. As used in
the previous sentence, “control” means the possession, directly or indirectly,
of the power to cause the direction of the management of a Person, whether
through voting securities, by contract; family relationship or otherwise.



--------------------------------------------------------------------------------

“Applicable Laws” means all laws, statutes, ordinances, rules, regulations,
judgments, decrees or orders of any state, federal or local Governmental Agency
which are applicable to Borrower, the Guarantor and/or the Property.

“Appraisal” means a written statement setting forth an opinion of the market
value of the Land and the Improvements that (i) has been independently and
impartially prepared by a qualified appraiser directly engaged by the Lender or
its agent, (ii) complies with all applicable federal and state laws,
regulations, and guidelines dealing with appraisals or valuations of real
property, and (iii) has been reviewed as to form and content and approved by the
Lender, in its sole discretion.

“Approved Budget” means the line item budget for the Project inclusive of all
Project Costs, including, without limitation, all hard and soft costs of the
Project and the sources of all funds required to pay Project Costs, as reviewed
and approved by Lender and as set forth in Exhibit E attached hereto, as
modified from time to time in accordance with this Agreement.

“Architect” means Cline Design Associates, P.A., or any other architect for the
Project approved by Lender from time to time.

“Architect’s Contract” means that certain Standard Form of Agreement Between
Architect and Owner by and between Borrower and Architect dated January 31,
2013, which shall provide for the design of all Improvements and construction
administration services by the Architect and of which Lender shall be a third
party beneficiary.

“Assignment of Leases” means the Assignment of Leases and Rents of even date
herewith executed by Borrower in favor of Lender.

“Available Funds” has the meaning provided in Section 4.4 of this Agreement.

“Balancing Deposit” has the meaning provided in Section 4.4 of this Agreement.

“Banking Day” means any Monday, Tuesday, Wednesday, Thursday or Friday on which
Lender is open and conducting customary banking transactions in the State of
Tennessee.

“Change Orders” means changes in the Plans and/or the scope of the work to be
completed under the General Contract.

“City” means the City of Franklin, Tennessee.

“Closing” means the execution and delivery of the Security Documents.

“Closing Date” means the date upon which the Closing occurs.

“Code” means the Internal Revenue Code of 1986, as amended.

 

2



--------------------------------------------------------------------------------

“Compliance Certificate” means the Compliance Certificate to be provided by
Guarantor pursuant to the Guarantor’s Guaranty, to evidence Guarantor’s
compliance with the financial covenants set forth in the Guaranty.

“Constituent Entities” has the meaning set forth in Section 3.1(t)(iii).

“Construction Commencement Date” means the earlier of (a) August 1, 2013, or
(b) thirty (30) days from the date of this Agreement.

“Construction Completion” means the date on which all of the following events
have occurred: (i) construction of the Project is substantially complete,
lien-free and defect free, to the reasonable satisfaction of the Lender and
certificates of occupancy or the functional equivalent thereof issued by the
City, permitting occupancy without condition, have been issued for the Project;
(ii) the Architect has issued a certificate of completion in the form of AIA
Document G704 or a substantially similar form reasonably acceptable to the
Lender; (iii) all amounts owing to the General Contractor for the construction
of the Project have been paid-in-full (subject to holdbacks for “punch list
items”); (iv) final lien waivers have been obtained; and (v) all other
conditions to the Final Construction Disbursement as provided in Section 4.11 of
this Agreement have been satisfied.

“Construction Completion Date” means the earliest of (a) March 1, 2015, and
(b) ninety (90) days prior the Maturity Date.

“Construction Contracts” means the General Contract and the Subcontracts.

“Construction Disbursement” means a disbursement of Loan Proceeds for
construction of the Project.

“Construction Disbursement Account” means a disbursement account for Borrower
maintained with Lender into which disbursements of Loan Proceeds shall be
deposited in accordance with this Agreement.

“Construction Schedule” has the meaning provided in Section 3.1(q) of this
Agreement.

“Control” and any derivative of such term, including “Controlling” and
“Controlled”, means, when used with respect to any Person, (i) the direct or
indirect beneficial ownership of fifty percent (50%) or more of the outstanding
voting securities or voting equity of such Person or (ii) the power to direct or
cause the direction of the management and policies of such Person whether by
contract or otherwise.

“Debt” means, for any Person, without duplication: (a) all indebtedness of such
Person for borrowed money, for amounts drawn under a letter of credit issued
under this Loan facility, or for the deferred purchase price of property or
services for which such Person or its assets is liable, (b) all unfunded amounts
under a loan agreement, letter of credit, or other credit facility for which
such Person would be liable, if such amounts were advanced under such loan
agreement or credit facility or if such letter of credit was issued, (c) all
amounts required by such Person as a guaranteed payment to partners or a
preferred or special dividend, including any

 

3



--------------------------------------------------------------------------------

mandatory redemption of shares or interests, (d) all indebtedness guaranteed by
such Person, directly or indirectly, (e) all obligations under leases for which
such Person is liable, and (f) all obligations of such Person under interest
rate swaps, caps, floors, collars and other interest hedge agreements, in each
case whether such Person is liable contingently or otherwise, as obligor,
guarantor or otherwise, or in respect of which obligations such Person otherwise
assures a creditor against loss.

“Debt Service” means the payments of principal and interest that were due and
payable on the Loan during the period referred to in the definition of Operating
Cash Flow, assuming required monthly principal and interest payments that would
be necessary to fully amortize the Loan over a thirty (30) year period at an
interest rate per annum equal to the greater of (i) the then applicable Interest
Rate (as defined in the Note); (ii) six and one-half percent (6.50%) per annum
or (iii) two hundred fifty basis points (2.50%) in excess of the rate of ten
year United States Treasury Notes as published in The Wall Street Journal
(provided, however, if The Wall Street Journal ceases to publish such rate, then
the interest rate shall be determined by reference to a comparable publication
designated by Lender) on the fifteenth (15th) day preceding the determination of
Debt Service Coverage Ratio (or if such day is not a Business Day, the next
succeeding Business Day).

“Debt Service Coverage Ratio” or “DSCR” means, for any given period, the ratio
of “Operating Cash Flow” to “Debt Service”.

“Default” means the occurrence of any event, circumstance or condition which
constitutes a breach of or a default under this Agreement or any other Security
Document and which, after the giving of any required notice and/or the passage
of any applicable cure period, would constitute an Event of Default under this
Agreement or any other Security Document.

“Default Rate” shall have the meaning set forth in the Note.

“Disbursements” means disbursements by Lender of proceeds of the Loan.

“Disbursement Request” has the meaning provided in Section 4.3(a) of this
Agreement.

“Draw Schedule” means the draw schedule for the Project attached hereto as
Exhibit F, showing the funding sources for the Project and the projected draw
schedule for each funding source for the Project, as such draw schedule may
hereafter be amended with the prior written consent of Lender.

“Engineer” means Little John Engineering Associates, Inc., or any other engineer
for the Project approved by Lender from time to time.

“Engineer’s Contract” means that certain contract by and between Borrower and
Engineer dated August 31, 2011, 2013.

“Environmental Indemnity Agreement” means that certain Environmental Indemnity
Agreement dated as of even date herewith executed by Borrower and Guarantor for
the benefit of Lender.

 

4



--------------------------------------------------------------------------------

“Environmental Reports” has the meaning given such term in Section 5.23(d).

“Equity Contributions” has the meaning provided in Section 2.6 of this Agreement

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

“Event of Default” means any event so designated in Section 11.1, or any other
section or provision, of this Agreement.

“Fiscal Year” means Borrower’s fiscal year, ending on December 31st of each
calendar year.

“Force Majeure Event” means an event that is beyond the control of the Borrower
or the Guarantor and is of the kind and/or nature of a riot, war, act of enemies
(including terrorism within the continental United States), national emergency,
fire, flood, act of God, severe weather conditions, material shortage, strike or
an extraordinary delay by a Governmental Agency in issuing a Permit for the
Project which could not have been anticipated by the Borrower or the Contractor,
that in any case, renders it substantially impossible for the Borrower to pursue
completion of the Project.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“General Contract” means that certain Standard Form of Agreement Between Owner
and Contractor by and between Borrower and the General Contractor dated as of
June 25, 2013, as amended from time to time in accordance with the terms and
provisions of this Agreement.

“General Contractor” means Summit Contractors Group, Inc., or any other general
contractor for the Project approved by Lender from time to time.

“Governmental Agency” means any governmental or quasi-governmental agency,
board, bureau, commission, department, court, administrative tribunal or other
instrumentality or authority, and any public utility.

“Gross Revenues” means for any period, all revenues of Borrower, determined on a
cash basis, derived from the ownership, operation, use, leasing and occupancy of
the Property during such period, calculated by Lender annualizing the average
actual cash revenues received during the most recent 90-day period (adjusted,
however, for a maximum occupancy of not more than 95%); provided, however, that
in no event shall Gross Revenues include (i) any loan proceeds; (ii) proceeds or
payments under insurance policies (except proceeds of business interruption
insurance); (iii) condemnation proceeds; (iv) any security deposits received
from tenants in the Property, unless and until the same are applied to rent or
other obligations in accordance with the tenant’s lease; or (v) any other
extraordinary items.

 

5



--------------------------------------------------------------------------------

“Guarantor” means Crescent Communities, LLC, and any Person who now or hereafter
partially or fully guarantees the payment or performance of any indebtedness or
other obligation to Lender under any Security Document.

“Guarantor Fiscal Year” has the meaning provided in Section 8.7(e) of this
Agreement

“Guaranty” means, collectively, all guaranties required pursuant to this
Agreement and all guaranties pursuant to which any Person now or hereafter
partially or fully guarantees the payment or performance of any indebtedness or
other obligation to Lender under any Security Document, and initially means the
Guaranty of Payment/Guaranty of Non-Recourse Carve-Outs and the Guaranty of
Completion, each dated as of even date herewith given by Guarantor in favor of
Lender.

“Hazardous Materials” has the meaning given that term in the Environmental
Indemnity Agreement.

“Improvements” means all buildings and other improvements and fixtures now or
hereafter comprising any portion of the Property, including, without limitation,
all on-site and off-site improvements required for the construction and
operation of the Project.

“In Balance” has the meaning provided in Section 4.4 of this Agreement.

“Indebtedness” means any and all obligations, contingent or otherwise, whether
now existing or hereafter arising, of Borrower to Lender or to any of Lender’s
Affiliates or successors, arising under or in connection with the Loan, this
Agreement, any other Security Document, or arising under or in connection with
any Rate Management Agreement, if any.

“Interest Rate” as defined in the Note.

“Interest Reserve” has the meaning provided in Section 2.7(a) of this Agreement.

“Land” has the meaning provided in Recital A of this Agreement.

“Land Sales Act” means the Interstate Land Sales Full Disclosure Act, 42 U.S.C.
sec. 1701 et seq., and all regulations thereunder, as amended from time to time.

“Leases” shall mean all leases now or hereafter executed by or on behalf of
Tenants pertaining to the rental of space within the Property.

“Lender” means Fifth Third Bank, an Ohio banking corporation, and its successors
and assigns.

“Lender Consultant” means any third-party engineering, architectural or
consulting firm hired by Lender to advise and assist Lender in connection with
the Project.

 

6



--------------------------------------------------------------------------------

“Letter of Credit” means any Letter of Credit issued by Lender in connection
with the Project as described in Section 4.15.

“Letter of Credit Agreement” means any Letter of Credit Agreement and related
documents entered into in connection with the issuance of a Letter of Credit in
connection with the Project, as described in Section 4.15.

“Loan” means the loan made hereunder and governed by the terms hereof.

“Loan Amount” means an amount not to exceed $28,190,477.

“Loan Documents” means the Note, this Agreement, the Guaranty Agreements, the
Environmental Indemnity Agreement, any Rate Management Agreement, if any, and
Letter of Credit and/or Letter of Credit Agreement, the Security Documents and
all other documents and instruments evidencing, securing or guaranteeing the
Loan, whether now existing or hereafter executed.

“Loan Expenses” has the meaning provided in Section 4.2(c) of this Agreement.

“Loan Proceeds” means all amounts advanced as part of the Loan, whether advanced
directly to Borrower or otherwise.

“Managing Member” means GGT Cool Springs Holdings, LLC, a Delaware limited
liability company, and any other Person that now or hereafter owns a managing
member interest in Borrower.

“Material Adverse Change” means any occurrence of whatsoever nature (including,
without limitation, any adverse determination in any litigation, arbitration or
governmental investigation or proceeding) which Lender shall determine could
materially adversely affect the then present or prospective financial condition
or operations of any Borrower or Guarantor, the value of the Property, or impair
the ability of any Borrower, or Guarantor to perform its obligations as and when
required under any of the Loan Documents.

“Material Change Order” has the meaning provided in Section 6.3(e) of this
Agreement

“Maturity Date” means June 28, 2016, subject to extension as provided in the
Note.

“Member” means any member in the Borrower.

“Note” means that certain Promissory Note in the stated principal amount of
$28,190,477, dated as of even date herewith made by Borrower and payable to the
order of Lender, as the same may be amended, restated, modified or supplemented
and in effect from time to time.

 

7



--------------------------------------------------------------------------------

“Operating Agreement” means that certain Limited Liability Company Agreement of
Borrower, dated as of June 28, 2013, as the same may be amended from time to
time.

“Operating Account” has the meaning provided in Section 8.8 of this Agreement

“Operating Cash Flow” means, during any calculation period, all Gross Revenues
(as defined herein) actually received in the applicable calculation period
arising from the ownership and operation of the Property (excluding tenant
security deposits and rent paid during the applicable calculation period by any
tenant for more than the number of months of rental obligations contained in the
calculation period) less all Operating Expenses paid or due and payable during
the applicable calculation period.

“Operating Member” means Crescent Cool Springs Venture, LLC.

“Operating Expenses” means the annualized, actual, reasonable and necessary
costs and expenses of owning, operating, managing and maintaining the Property
(for the most recent 90-day period), determined on a cash basis, and adjusted
for any necessary annual accruals, as approved by Lender, and excluding
extraordinary start-up expenses.

“Party” means any Person (other than Lender) who is a party or signatory to any
Security Document.

“Payment and Performance Bonds” has the meaning provided in Section 3.1(p) of
this Agreement.

“Permitted Encumbrances” means, collectively, all matters listed on Exhibit B to
this Agreement as permitted title insurance exceptions.

“Permits” has the meaning provided in Section 3.1(e)(ii) of this Agreement.

“Permitted Transfer” means any transfer of interest of an interest in any Member
expressly permitted without the consent of Lender under Section 5.1 of the
Security Instrument.

“Person” means any entity, whether an individual, trustee, corporation,
partnership, limited liability company, trust, unincorporated organization,
Governmental Agency or otherwise.

“Personal Property” means all of Borrower’s right, title and interest, whether
now existing or hereafter acquired, in and to all furniture, furnishings,
fixtures, machinery, equipment, inventory and other personal property of every
kind, tangible and intangible, now or hereafter (i) located on or about the
Property, (ii) used or to be used in connection with the Property, or
(iii) relating or arising with respect to the Property.

“Plans” means the detailed plans and specifications and/or project manual for
the construction of the Project, which are prepared in accordance with the terms
of the Architect’s Contract and Engineer’s Contract and accepted by Lender and
the Lender Consultant, including any shop or field drawings made in furtherance
thereof, together with any changes made therein which are permitted under the
terms of this Agreement.

 

8



--------------------------------------------------------------------------------

“Post Closing Agreement” means the Post Closing Agreement of even date herewith
between Borrower and Lender.

“Project” means the acquisition of the Land and construction and development of
the Improvements as a multi family rental apartment project containing 252
Units, in substantial accordance with this Agreement, the Plans and all
Applicable Laws.

“Project Agreements” means, collectively, all agreements (other than the
Security Documents) relating to the acquisition, financing, construction or
operation of the Property, including but not limited to the Borrower Entity
Documents, the Architect’s Agreement, the Engineer’s Agreement and the
Construction Contracts.

“Project Costs” means each of the following items, but only to the extent
specifically set forth in the Approved Budget and only to the extent
specifically required to complete the Project:

(a) The actual hard costs of completing construction of the Improvements,
including demolition and environmental remediation costs;

(b) The actual costs of acquiring the Land and acquiring and installing the
Personal Property;

(c) Premiums for title, casualty, liability and other insurance required by
Lender;

(d) The cost of recording and filing the applicable Security Documents;

(e) Real estate taxes and other assessments which Borrower is obligated to pay
during the term of the Loan;

(f) Interest, fees and similar charges payable by Borrower to Lender hereunder
or under the Note or any of the other Security Documents;

(g) Legal and other closing costs;

(h) Architectural, engineering and consulting fees;

(i) Such other soft costs as Lender approves; and

(j) All other Loan Expenses.

“Property” means all of Borrower’s right, title and interest, whether now
existing or hereafter acquired, in and to the Land, all Improvements and
fixtures now or hereafter located thereon, and all additions and accretions
thereto.

 

9



--------------------------------------------------------------------------------

“Property Management Agreement” means any property management agreement entered
into in connection with the Property which has been approved by Lender.

“Property Manager” means any manager for the Property approved by Lender from
time to time.

“Rate Management Agreement” means any agreement, device or arrangement providing
for payments which are related to fluctuations of interest rates, exchange
rates, forward rates, or equity prices, including, but not limited to,
dollar-denominated or cross-currency interest rate exchange agreements, forward
currency exchange agreements, interest rate cap or collar protection agreements,
forward rate currency or interest rate options, puts and warrants, and any
agreement pertaining to equity derivative transactions (e.g., equity or equity
index swaps, options, caps, floors, collars and forwards), including without
limitation any ISDA Master Agreement between Borrower and Lender or any
affiliate of Fifth Third Bancorp, and any schedules, confirmations and documents
and other confirming evidence between the parties confirming transactions
thereunder, all whether now existing or hereafter arising, and in each case as
amended, modified or supplemented from time to time.

“Rate Management Obligations” means any and all obligations of Borrower to
Lender or any affiliate of Fifth Third Bancorp, whether absolute, contingent or
otherwise and howsoever and whensoever (whether now or hereafter) created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefore), under or in connection with
(i) any and all Rate Management Agreements, if any, and (ii) any and all
cancellations, buy-backs, reversals, terminations or assignments of any Rate
Management Agreement, if any.

“Reserves” has the meaning provided for in Section 2.7(b) hereof.

“Retainage Escrow Account” means the escrow account established with Lender into
which all retainage shall be deposited in accordance with Section 4.9 hereof and
pursuant to applicable law.

“Security Documents” means, collectively, this Agreement, the documents set
forth in Exhibit D and any other agreement, document or instrument evidencing
and/or securing the obligations of Borrower or Guarantor to Lender that Lender
requires in connection with the execution of this Agreement or from time to time
to effectuate the purposes of this Agreement , including, without limitation,
any Rate Management Agreement, if any, together with all amendments,
restatements, supplements and modifications thereof.

“Security Instrument” means that certain Deed of Trust, Security Agreement,
Fixture Filing and Assignment of Leases and Rents dated as of even date herewith
from Borrower to and for the benefit of Lender, encumbering the Property, as the
same may be amended, restated, modified or supplemented and in effect from time
to time.

“Subcontract” means any contract and/or purchase order between General
Contractor and a Subcontractor, or a Subcontractor and another Subcontractor,
for the construction or equipping of the Property or for the furnishing of labor
or materials for all or any portion of the Property.

 

10



--------------------------------------------------------------------------------

“Subcontractor” means any person or entity having a contract with General
Contractor or another Subcontractor for the construction, equipping or supplying
by such Subcontractor of any portion of the Property.

“Sworn Construction Cost Statement” has the meaning provided in Section 3.1(o)
of this Agreement.

“Taxes” means all taxes, assessments, levies and charges imposed by any public
or quasi-public authority having jurisdiction over the Property which are or may
affect, or become a lien upon, the Property, or interest therein, or imposed by
any Governmental Agency upon Borrower or Lender by reason of their respective
interests in the Property or by reason of any payment, or portion thereof, made
to Lender hereunder or pursuant to any Obligation or any of the other Security
Documents, other than taxes which are measured by and imposed upon Lender’s
general net income.

“Title Company” means the title company which issues the Title Policy.

“Title Policy” has the meaning provided in Section 3.1(b) of this Agreement.

“Toxic Mold” means mold or fungus of a type that may pose a risk to human health
or the environment or would negatively and materially impact the value of the
Property.

“Unit” means any single family apartment residence within the Project.

1.3 Singular and Plural Terms. Any defined term used in the plural in any
Security Document shall refer to all members of the relevant class and any
defined term used in the singular shall refer to any number of the members of
the relevant class.

1.4 Accounting Principles. Any accounting term used and not specifically defined
in any Security Document shall be construed in conformity with, and all
financial data required to be submitted under any Security Document shall be
prepared in conformity with, generally accepted accounting principles applied on
a consistent basis or in accordance with such other principles or methods as are
reasonably acceptable to Lender.

1.5 References and Other Terms. Any reference to any Security Document or other
document shall include such document both as originally executed and as it may
from time to time be modified. References herein to Articles, Sections and
Exhibits shall be construed as references to this Agreement unless a different
document is named. References to subparagraphs shall be construed as references
to the same Section in which the reference appears. The term “document” is used
in its broadest sense and encompasses agreements, certificates, opinions,
consents, instruments and other written material of every kind. The terms
“including” and “include” mean “including (include) without limitation.”

2. THE LOAN; EQUITY REQUIREMENTS; RESERVES.

2.1 Agreement to Borrow and Lend. Borrower agrees to borrow from Lender, and
Lender agrees to lend to Borrower, an amount not to exceed the Loan Amount, on
the terms of and subject to the conditions of this Agreement. The Loan is not a
revolving facility, and Borrower shall not have the right to re-borrow any
portion of the principal balance of the Loan repaid by Borrower.

 

11



--------------------------------------------------------------------------------

2.2 Interest. Interest on funds advanced hereunder shall be due and payable by
Borrower to Lender in the manner set forth in the Note. Disbursements from the
Interest Reserve shall be made in accordance with Section 2.7(a) of this
Agreement. Nothing in this section or Section 2.7(a) shall prevent Borrower from
paying interest from a source other than the Interest Reserve.

2.3 Principal Payments; Maturity Date. The principal of the Loan shall be paid
in the manner set forth in the Note.

2.4 Loan Fee. On the Closing Date, Borrower shall pay to Lender, for Lender’s
sole account in immediately available funds, a loan fee in the amount of
$140,952.00.

2.5 Prepayment. The Loan shall be prepayable only in accordance with the terms
and conditions of the Note.

2.6 Equity Contributions. On or prior to the Closing Date, and as a condition to
any disbursement of Loan Proceeds, the Borrower shall have provided evidence
reasonably satisfactory to Lender that Borrower’s cash equity invested in the
Project is not less than the difference between the total Project Costs as set
forth in the Approved Budget and the maximum Loan Amount. Based on a total
estimated cost for the Project of $40,272,111, prior to funding any proceeds
under the Loan, the Borrower shall provide Lender with evidence acceptable to
Lender that Borrower has contributed minimum equity of $12,081,634 (including
Land value equal to $5,040,000).

2.7 Reserve Accounts / Interest Reserve].

(a) On the Closing Date, Lender shall establish an unfunded reserve, to be
disbursed from the proceeds of the Loan, in the amount of $675,666 for the
payment of interest payable on the Loan (the “Interest Reserve”). Provided that
no Default shall have occurred and be continuing and no Event of Default shall
have occurred, prior to the date advances shall be made by Lender from the
Interest Reserve for payment when due of accrued and unpaid interest on the Loan
or, if applicable, for payment of amounts payable and unpaid, in lieu of accrued
interest under the Loan, under any Rate Management Agreement, if any. Borrower
acknowledges and agrees that the payment of such accrued and unpaid interest,
or, if applicable, amounts payable and unpaid, in lieu of accrued interest under
the Loan, under any Rate Management Agreement, if any, by the method described
herein is for its convenience and benefit. If at any time there are no funds
remaining in the Interest Reserve, Lender shall no longer have any obligation
for funding of accrued and unpaid interest, or amounts payable and unpaid, in
lieu of accrued interest, under any Rate Management Agreement, if any, whereupon
Borrower shall be and remain responsible for the continuation of all such
payments from funds other than Loan Proceeds. If at any time Lender, in its
reasonable judgment, estimates that the interest remaining to be paid on the
Loan through the Maturity Date exceeds the undisbursed proceeds of the Loan
allocated to the Interest Reserve, Borrower, within ten (10) days after request
by Lender, will make a “Balancing Deposit” (as defined in Section 4.4) in the
amount of the shortfall which shall first be exhausted before any further
disbursement of the Loan Proceeds to pay interest on the Loan.

 

12



--------------------------------------------------------------------------------

(b) In addition to the Interest Reserve, Lender may establish and set aside out
of the undisbursed proceeds of the Loan, reserves (collectively, the “Reserves”)
in such amounts as may be reasonably estimated by Lender from time to time to
provide for payment of the items of Project Cost as the same may accrue or
become payable prior to the repayment in full of the Loan. Amounts set aside as
Reserves shall not be available for disbursement to Borrower for any purpose
other than payment of the item or group or items for which the Reserve was
established. Based upon the facts then available to Lender, Lender may adjust
and reallocate the amount of any Reserve from time to time. Items for which
Reserves may be established shall include (i) Loan Expenses, (ii) real estate
taxes and assessments, (iii) premiums on insurance policies and bonds (if any)
required to be furnished by Borrower hereunder (iv) leasing commissions and
tenant improvements, if applicable, and (v) contingencies.

3. CONDITIONS TO CLOSING.

3.1 Conditions to Closing. As a condition precedent to the Closing, except as
set forth in the Post Closing Agreement, Borrower shall furnish to Lender the
following, all of which must be strictly satisfactory to Lender and Lender’s
counsel in form, content and execution:

(a) Security Documents. Fully executed original copies of each of the Security
Documents listed on Exhibit D hereto, together with all other Loan Documents.

(b) Title Insurance Policy. At the Closing (or as soon as practicable
thereafter, with a marked-up pro-forma policy to be delivered at the Closing),
an ALTA 2006 Loan Policy (“Title Policy”) issued by the Title Insurance Company
in the full amount of the Loan naming Lender as the insured party and Borrower
as the owner and fee simple title holder of the Property, in each case subject
only to the Permitted Encumbrances, and insuring the lien of the Security
Instrument as a first and prior lien upon the Property, subject to no exceptions
other than exceptions approved by Lender. The Title Policy must specifically
insure Lender for claims and questions related to claims for mechanics’ or
materialmen’s liens and shall include endorsements satisfactory to Lender,
including, without limitation, (i) a Pending Disbursement and Interim Mechanic’s
Lien Endorsement / an ALTA 14 Future Advance Endorsement, (ii) a Modified ALTA
Form 3.1 Zoning Endorsement (based on plans and specifications with parking and
excluding the marketability limitation), with commitment to issue a standard 3.1
with parking and excluding the marketability limitation upon completion of the
Project, (iii) a Survey Endorsement, (iv) a Usury (and violation of consumer
credit laws) Endorsement, (v) an Access Endorsement, (vi) a Tax Parcel
Endorsement, (vii) a Contiguity Endorsement, if applicable, (viii) an
Environmental Lien Endorsement, (ix) Modified Comprehensive Endorsement (based
on plans and specifications), with commitment to issue a standard Comprehensive
Endorsement upon completion of the Project, (x) a Utility Facility Endorsement,
(xi) a Variable Rate Endorsement, (xii) a Doing Business Endorsement, and
(xiii) such other Endorsements as the Lender may require.

 

13



--------------------------------------------------------------------------------

(c) Survey. A survey (“Survey”) of the Land dated no earlier than ninety
(90) days prior to the Closing Date, which Survey must be prepared by a
registered Tennessee land surveyor in accordance with the current survey
standards of the American Land Title Association and American Congress on
Surveying and Mapping for urban surveys. The Survey must be certified to
Borrower, Lender and the Title Company. The Survey must satisfy all of Lender’s
current standards for surveys, as delivered by Lender to Borrower, and include
such additional information as may be required by the Title Company to provide
survey coverage in the Title Policy. Upon completion of the foundation and any
subsurface Improvements, Borrower shall furnish three (3) copies of a foundation
survey showing the appropriate location of the foundation and subsurface
Improvements that complies with the foregoing requirements. Borrower shall
furnish three (3) copies of a final as-built Survey on completion of
construction showing the location of all Improvements on the Property and
otherwise complying with the foregoing requirements.

(d) Insurance Policies. Certificates of insurance for all insurance policies
required pursuant to Section 10 hereof, or at Lender’s request copies of the
insurance policies.

(e) Utilities; Licenses; Permits. Evidence satisfactory to Lender that:

(i) all utility and municipal services required for the construction, occupancy
and operation of the Project are available for use and tap-on at the Premises,
subject only to payment of fees included in the Approved Budget, or will be
available after construction thereof as provided in the Construction Contracts,
subject only to payment of costs and fees included in the Approved Budget;

(ii) all permits, licenses and governmental approvals (“Permits”), including all
general building permits required to be issued by the applicable Governmental
Agency to authorize construction of the Project in accordance with the Plans,
required by applicable law to construct the Project have been issued, are in
full force and all fees therefor have been fully paid;

(iii) the storm and sanitary sewage disposal system, the water system and all
mechanical systems serving the Project do (or when constructed will) comply with
all Applicable Laws, including Environmental Laws and the applicable
environmental protection agency, pollution control board and/or other
Governmental Agencies having jurisdiction of the Property have issued their
Permits for the construction and operation thereof; and

(iv) all utility, parking, access (including curb-cuts and public street
access), construction, recreational and other easements and permits required or,
in Lender’s judgment, necessary for the construction and use of the Project have
been granted or issued;

which evidence shall include a complete list of all Permits required to
construct, occupy and operate the Project and copies of all Permits issued to
date and all utility letters, licenses and grants of easements.

 

14



--------------------------------------------------------------------------------

(f) Geotechnical Report. A geotechnical report prepared by a licensed soil
engineer satisfactory to Lender showing the locations of all borings, containing
boring logs for all borings together with recommendations for the design of the
foundations, paved areas and underground utilities for the Project, confirming
that there are no mining facilities, sink holes or voids beneath the Land,
confirming that no conditions exist which could cause subsidence of any portion
of the Land and showing no state of facts which could adversely affect the
Project.

(g) Environmental Report. A written report or reports (collectively,
“Environmental Report”) prepared at Borrower’s sole cost and expense by an
independent professional environmental consultant approved by Lender in its sole
and absolute discretion, together with a reliance letter addressed to Lender or
a separate agreement with such consultant permitting Lender to rely on such
report. The Environmental Report shall be subject to Lender’s approval in its
sole and absolute discretion.

(h) Appraisal. Lender shall obtain a current narrative Appraisal of the Project
which is satisfactory to Lender. The Appraisal must reflect an “As-Stabilized”
appraised value for the Project following completion of not less than
$40,973,000, an “As-Is” appraised value for the Land of not less than $5,020,000
(subject to the provisions of Section 2.6 hereof), and a minimum first-year
stabilized net operating income of $2,525,000. The Appraisal shall be subject to
review and approval by Lender. The cost of the Appraisal shall be paid by
Borrower.

(i) Documents of Record. Copies of all covenants, conditions, restrictions,
easements and matters of record which affect the Premises.

(j) Searches. A report from a national search company acceptable to Lender
indicating that no judgments, tax or other liens, security interests, leases of
personalty, financing statements or other encumbrances (other than Permitted
Encumbrances and liens and security interests in favor of Lender) are of record
or on file encumbering any portion of the Property, and that there are no
judgments, tax liens, pending litigation or bankruptcy actions outstanding with
respect to Borrower or Guarantor (or, with respect to a Guarantor only,
explanations satisfactory to Lender of any judgments or pending litigation in
existence).

(k) Plans and Specifications. Three hard copies of the final detailed Plans for
the Project, as approved by the appropriate Governmental Agency for issuance of
the general building permit, including all changes to the date of submission
thereof, showing identification thereof by the Architect and generally
consistent with any preliminary plans theretofore submitted to Lender, together
with evidence satisfactory to Lender that the Plans have been approved by the
General Contractor. The Plans must be satisfactory to Lender and Lender
Consultant in all respects and must be approved in writing by Lender.

(l) Construction Contracts. Certified copies of the executed General Contract
and, if requested by Lender, such Subcontracts as Lender may identify after
review of the General Contractor’s sworn statement. The General Contract shall
be (i) for a guaranteed maximum price or a stipulated sum based upon the Plans
and Specifications as approved by the appropriate Governmental Agency,
(ii) shall conform to applicable terms of this Agreement, including, without
limitation, provisions regarding retainage, changes in Plans, Change Orders,
extras, bonds and construction schedule, and (iii) upon such other terms and
provisions as shall be satisfactory to Lender and Lender’s counsel in all
respects.

 

15



--------------------------------------------------------------------------------

(m) General Contractor Financial Statements. A detailed resume of the
credentials and experience of the General Contractor, together with the
financial statements for the prior two (2) fiscal years of the General
Contractor;

(n) Architect’s and Engineer’s Contracts. A certified copy of the executed
Architect’s Contract and the executed Engineer’s Contract, which shall be in a
format and of a scope which is commensurate with industry practice for projects
of a similar size and nature, conform to applicable terms of this Agreement, and
which must be satisfactory to Lender and Lender’s counsel in all respects and
which, as to the Architect’s Contract, shall provide for inspection services;

(o) Sworn Statements. A sworn construction cost statement (the “Sworn
Construction Cost Statement”) from Borrower in the form required by Lender, and
a sworn statement from the General Contractor setting forth a description of all
contracts executed by Borrower or by the General Contractor with respect to the
Property, the names and addresses of the contractors, engineers and other
parties under those contracts, the date of each such contract and of any
supplements or amendments thereto, the nature and scope of the work covered
thereby, and the aggregate amounts theretofore paid and thereafter to be paid to
each contractor thereunder; and further stating whether said contracts include
all of the work required to be done and all of the material necessary for
completion of the Project in accordance with the Plans, and, if not, providing
sufficient information to enable Lender to estimate the cost of any work or
materials not so covered;

(p) Bonds. Payment and performance bonds (the “Payment and Performance Bonds”)
for the amount of each major subcontractor as required by Lender. The Payment
and Performance Bonds shall be on AIA Document A312 “Performance Bond and
Payment Bond” or other bond form acceptable to Lender in form and terms,
including but not limited to identification of Lender as an additional obligee
thereunder. The bonding company shall have a current A.M. Best performance
rating of not less than A- and a financial classification rating of not less
than VII;

(q) Construction Schedule. A schedule (“Construction Schedule”) in form and
content satisfactory to Lender which, among other things, sets forth dates for
commencement and completion of the Project, indicates the projected time for
performance of the work to be accomplished under the General Contract and each
Subcontract, and, if not attached as an exhibit to the General Contract,
includes a statement from the General Contractor that, in its best professional
judgment, the Construction Schedule is realistic and can be adhered to in
completing the Project in accordance with the Plans and by the Construction
Completion Date;

(r) Draw Schedule. The Draw Schedule;

 

16



--------------------------------------------------------------------------------

(s) Borrower’s and Guarantor’s Attorney’s Opinion. An opinion of one or more
counsel for the Borrower and Guarantor addressing such issues as Lender may
request;

(t) Organizational Documents. A certified copy (certified, where applicable, by
the state office in which such documents were filed, and in all other cases by
an appropriate representative of the entity) of:

(i) A copy of the Operating Agreement for Borrower, duly executed by each of the
Members;

(ii) The Articles of Organization of Borrower;

(iii) The Articles of Organization of the Guarantor and each entity whose
authorization is necessary to authorize the execution, delivery and performance
of the Security Documents, or whose authorization is necessary to authorize any
other entity whose authorization is necessary in respect thereto, certified by
the appropriate officer or representative. For purposes hereof, the Borrower and
Guarantor, and all such other entities are referred to herein below as the
“Constituent Entities”;

(iv) Resolutions by the applicable Constituent Entities authorizing the
execution and delivery of the documents evidencing and securing the Loan,
certified by an appropriate representative of the Constituent Entities;

(v) An incumbency certificate, including specimen signatures for all individuals
executing any of the Security Documents, for each Constituent Entity executing
any of the Security Documents, certified by the secretary or other appropriate
representative of such entity;

(vi) Certificates of existence for the Constituent Entities from their state of
formation, and a certificate of authority for Borrower from the State of
Tennessee; and

(vii) All other instruments and documents concerning the formation and existence
of the Constituent Entities, and the execution and delivery of the Security
Documents by the Constituent Entities, required by the Lender.

(u) Intentionally Omitted.

(v) Real Estate Taxes. Evidence satisfactory to Lender that real estate taxes
due and payable with respect to the Land, if any, have been paid in full. Copies
of the most recent real estate tax bills for the Property.

(w) Lender Consultant Report. A written report(s) prepared at Borrower’s expense
by the Lender Consultant, which report(s) shall be based upon an evaluation
and/or investigation of specific factors and shall describe in detail the
investigation and evaluations, as well as the findings. The report(s) shall
include an evaluation of the Plans and their compliance with governmental
regulations; an evaluation of the adequacy of the Approved Budget, an evaluation
of the Construction Schedule and any other matters required by Lender.

 

17



--------------------------------------------------------------------------------

(x) Financial Statements. All financial information requested by Lender with
respect to Borrower and Guarantor, including but not limited to financial
statements for Guarantor for the year ending December 31, 2012.

(y) Zoning. Evidence that the Property complies with all applicable zoning and
other land use laws.

(z) Intentionally Omitted.

(aa) Property Management Agreement. A copy of the Property Management Agreement,
if any.

(bb) Other Project Agreements. Copies of the Project Agreements (to the extent
not listed above).

(cc) Additional Documents. Such other papers and documents regarding Borrower
and Guarantor or the Property as Lender may require.

3.2 Closing Certificate. The following statements shall be true and correct on
the Closing Date and the Lender shall have received a certificate executed by
Borrower, dated the Closing Date, stating that:

(a) The representations and warranties contained in Section 5 of this Agreement
are correct on and as of the Closing as though made on and as of such date;

(b) No Default has occurred and is continuing, and no Event of Default has
occurred, hereunder, or would result from the execution and delivery of the
Security Documents or the other Project Agreements;

(c) No default, or event or condition that with notice or the passage of time or
both, would result in a default, exists under any of the Project Agreements;

(d) No litigation has been instituted against the Borrower or Guarantor which
would be reasonably likely to have a material adverse effect on the condition
(financial or otherwise) of the Borrower or Guarantor or such party’s ability to
perform its Obligations hereunder, under any of the Security Documents or under
any of the Project Agreements; and

(e) No Material Adverse Change has occurred in the condition or operations,
financial or otherwise, of the Borrower or Guarantor since the date of the most
recent financial statements of each such party delivered to Lender.

3.3 Other Conditions Precedent. On or before the Closing Date:

(a) All other Project Agreements shall have been duly authorized, executed and
delivered; and

(b) The Borrower shall have complied with all terms and conditions applicable to
the Borrower under each of the Project Agreements.

 

18



--------------------------------------------------------------------------------

3.4 Termination of Agreement. Borrower agrees that all conditions precedent to
the Closing will be complied with on or prior to the Closing Date. If all of the
conditions precedent to the Closing hereunder shall not have been performed on
or before the Closing Date, Lender, at its option at any time prior to the
Closing, may terminate this Agreement and all of its Obligations hereunder by
giving a written notice of termination to Borrower. In the event of such
termination, Borrower shall pay all Loan Expenses which have accrued or been
charged prior to such date.

4. DISBURSEMENT PROCEDURES.

4.1 Conditions Precedent to Disbursement of Loan Proceeds. No Disbursement of
Loan Proceeds shall be made by Lender to Borrower at any time unless:

(a) all conditions precedent to that disbursement have been satisfied,
including, without limitation, performance of all of the then pending
obligations of Borrower under this Agreement, the Post Closing Agreement, and
the Security Documents;

(b) the Loan is In Balance;

(c) Lender shall be satisfied as to the continuing accuracy of the Approved
Budget;

(d) no Default shall have occurred and be continuing and no Event of Default has
occurred;

(e) no litigation or proceedings are pending (except as previously disclosed to
Lender in writing, including mechanics lien actions previously disclosed to
Lender and for which insurance has been provided to Lender under the Lender’s
Title Policy) or threatened (including proceedings under Title 11 of the United
States Code) against Borrower, Guarantor, the Property or the General
Contractor, which litigation or proceedings, in the sole and exclusive judgment
of Lender, is material (or which, in the case of the General Contractor, could
materially affect the completion of the Project);

(f) all representations and warranties made by Borrower and Guarantor to Lender
herein and otherwise in connection with this Loan continue to be accurate; and

(g) if the proposed disbursement is a Construction Disbursement, the additional
requirements of Section 4.3 hereof have been satisfied.

 

19



--------------------------------------------------------------------------------

4.2 Loan Disbursement. Subject to the satisfaction of the terms and conditions
herein contained, the Loan Proceeds shall be disbursed as follows:

(a) The Closing shall be made at such time as all of the conditions and
requirements of this Agreement required to be performed by Borrower or any other
Person prior to the Closing have been satisfied or performed.

(b) Advances of Loan Proceeds for construction hard costs shall be based on a
percentage of completion basis and shall not be made more than once per month.
Loan Proceeds disbursed by Lender into an escrow, including any Retainage Escrow
Account, shall be considered to be disbursed to Borrower from the date of
deposit into that escrow, and interest shall accrue on those Loan Proceeds from
that date.

(c) Borrower hereby requests and authorizes Lender to make advances directly to
itself for payment and reimbursement of all interest, charges, costs and
expenses incurred by Lender in connection with the Loan, including, but not
limited to, (i) without limitation to the establishment of the Interest Reserve,
interest due on the Loan, and any points, loan fees, service charges, commitment
fees or other fees due to Lender in connection with the Loan; (ii) all amounts
due under any Rate Management Agreement, if any; (iii) all title examination,
survey, escrow, filing, search, recording and registration fees and charges;
(iv) all fees and disbursements of architects, engineers and consultants engaged
by Borrower and Lender, including the fees and disbursements of the Architect
and the Lender Consultant; (v) all documentary stamp and other taxes and charges
imposed by law on the issuance or recording of any of the Security Documents;
(vi) all Appraisal fees; (vii) all title, casualty, liability, payment,
performance or other insurance or bond premiums; (viii) all fees and
disbursements of legal counsel engaged by Lender in connection with the Loan,
including, without limitation, counsel engaged in connection with the
enforcement or administration of this Agreement or any of the Security
Documents; and (ix) any amounts required to be paid by Borrower under this
Agreement, the Security Instrument or any Security Document after the occurrence
of an Event of Default (all of which are herein collectively referred to as
“Loan Expenses”). Notwithstanding the foregoing, any Loan Expenses included in a
Disbursement Request (as hereinafter defined) and meeting all requirements for
disbursement hereunder shall be disbursed by Lender into a Construction
Disbursement Account maintained with Lender for such purpose. Lender shall give
Borrower written notice of any advances that Lender makes directly to itself.

(d) No disbursement of Loan Proceeds shall be made at any time that the Loan is
not In Balance. Any disbursement of Loan Proceeds must be made for payment of
the Project Costs in strict accordance with the Approved Budget. No amendment of
the Approved Budget shall be made without Lender’s prior written consent. No
reallocation of line items within the Approved Budget shall be made unless
Borrower can demonstrate to Lender’s satisfaction that (i) sufficient funds
remain in the line item from which the amount is to be reallocated to pay all
Project Costs which may be paid from that line item; and (ii) no line items in
the Approved Budget (other than the line item to which the reallocation is
sought) are required, in Lender’s judgment, to be increased.

(e) Lender shall not have any obligation to consent to any disbursement from
funds, regardless of source, allocated in the Approved Budget to any
“Contingency” line item, or to consent to any reallocation to any other line
item of funds allocated in the Approved Budget to the “Contingency” line item;
provided, however, Lender shall not unreasonably withhold, condition or delay
its consent to any reallocation of funds

 

20



--------------------------------------------------------------------------------

allocated to “Contingency” in the Approved Budget so long as, immediately
following such reallocation, the undisbursed portion of the funds allocated to
the “Contingency” line item, is adequate, in Lender’s opinion, for the portion
of the Project then remaining to be completed.

(f) All Disbursements of funds to or for the benefit of the Project, shall be
made in accordance with the Draw Schedule, which shall not be modified without
the prior written consent of Lender and all other parties whose consent is
required under any Project Agreement.

4.3 Documents Required for Each Construction Disbursement. At least ten
(10) business days prior to, and as a condition of, each Construction
Disbursement, (or at such other date as is expressly provided for herein)
Borrower shall furnish to Lender and to the Lender Consultant the following
documents covering such disbursement:

(a) Borrower’s disbursement request (“Disbursement Request”) in the form of
Exhibit C attached hereto. Each such Disbursement Request shall be deemed to be
Borrower’s direction to Lender to disburse the funds requested by such
Disbursement Request to be disbursed from the proceeds of the Loan in accordance
with this Agreement;

(b) A certificate as to completion and payment authorization in form reasonably
approved by Lender, properly executed by the General Contractor or the
Subcontractors seeking payment and the Architect;

(c) Owner’s and General Contractor’s sworn statements, and General Contractor’s
and Subcontractors’ waivers of lien, covering all work and/or materials for
which disbursement is to be made to a date specified therein, and covering all
work done on the Property, to a reasonably current date, otherwise paid for or
to be paid for by Borrower or any other person, all in compliance with the
mechanics’ lien laws of the State of Tennessee and with the requirements of
Lender and the Title Company (for issuance of interim title endorsements
covering such disbursement), together with such invoices, contracts, Change
Orders or other supporting data as Lender may require;

(d) Endorsements to the Title Policy to cover the amount and date of the
Construction Disbursement (whether into escrow or otherwise) insuring that the
Security Instrument is a first, prior and paramount lien on the Property subject
only to Permitted Encumbrances (and to exceptions and objections in the usual
form relating to the issuance of a mortgage title insurance policy, which by
their nature cannot be waived or removed until the Final Construction
Disbursement of the proceeds of the Loan), that nothing has intervened to affect
the validity or priority of the Security Instrument, insuring against mechanics’
lien claims for work performed prior to the date covered by such continuation,
and containing a mechanics’ lien interim certification to cover the amount of
the Loan then disbursed (including the current Construction Disbursement); which
endorsements may be delivered to Lender concurrently with the disbursement of
the Loan Proceeds which are the subject of the endorsements;

(e) A statement indicating what payment requests, if any, have been received by
Borrower from the General Contractor or the Subcontractors but have not yet been
approved by Borrower for payment;

 

21



--------------------------------------------------------------------------------

(f) Such other papers and documents as the Title Company may require for the
issuance of endorsements to the Title Policy for each disbursement of Loan
Proceeds;

(g) if reasonably requested by Lender, an updated Construction Schedule,
including a statement from each of the General Contractor and the Architect
that, in their best professional judgment, the Construction Schedule, as
updated, is realistic and can be adhered to in completing the Project in
accordance with the Plans;

(h) A report from the Lender Consultant, in form and substance satisfactory to
Lender;

(i) an updated Draw Schedule, if the Borrower is requesting any modification to
the Draw Schedule previously approved by Lender;

(j) Copies of any Change Orders to the General Contract not theretofore
delivered to Lender, together with a statement of any anticipated changes in any
line item of Project Costs which could result in a future Change Order;

(k) Copies of any Subcontracts, or Change Orders to Subcontracts, not
theretofore delivered to Lender and requested by Lender in Lender’s sole
discretion; and

(l) If the advance of Loan Proceeds is being made concurrently with a
disbursement of Borrower equity, all such disbursements have been approved.

4.4 Loan In Balance. Anything in this Agreement contained to the contrary
notwithstanding, it is expressly understood and agreed that the Loan at all
times shall be In Balance (as hereinafter defined). The Loan shall be deemed to
be “In Balance” only if the total of the Available Funds (as hereinafter
defined) on a total Project Cost basis, in Lender’s sole and absolute judgment,
shall equal or exceed on a total, aggregate basis, the amount of all Project
Costs, including, without limitation:

(a) the amount required to pay interest on the Loan to the Maturity Date;

(b) the amounts to be paid as retainage to persons who have supplied labor,
services or materials to the Project including, without limitation, the General
Contractor, the Architect, the Engineer and all Subcontractors;

(c) the amount required, in Lender’s reasonable judgment, for a contingency
reserve for the portion of the Project which remains to be completed;

(d) the amount necessary to pay for all unpaid costs incurred or to be incurred
in the completion of the construction of the Project and operation of the
Property until the Maturity Date, including the cost of purchase and
installation of all fixtures and equipment and all work required to finish or
improve any portion of the Property to be leased; and

(e) the amount, if any, required to fund any Reserves required to be funded,
pursuant to the terms of this Agreement or any other Project Agreement,
concurrent with or prior to the projected date for repayment in full of the
Loan.

 

22



--------------------------------------------------------------------------------

As used herein, the term “Available Funds” shall mean:

(i) the undisbursed proceeds of the Loan, net of any unpaid accrued interest on
the Loan; plus

(ii) any other amounts deposited by Borrower pursuant to this Section 4.4 and
then held by Lender; plus

(iii) any portion of the Equity Contributions as may be then held in cash by
Lender or deposited in the Construction Disbursement Account (or that lender
determines is otherwise available) to the extent such funds are designated by
the Approved Budget or the Draw Schedule as a source of payment of costs
included above.

In the event Lender shall determine in its sole and absolute discretion that any
source of funding (other than the Loan) included in the Approved Budget is no
longer available to pay for costs included above, that source of funding shall
not be included in the In Balance calculation. Borrower agrees if for any reason
Lender determines that the Approved Budget is not In Balance, Borrower, within
ten (10) days after request by the Lender, will deposit with Lender cash in an
amount which will place the Loan In Balance (a “Balancing Deposit”), which
deposit shall first be exhausted before any further disbursement of the Loan
Proceeds shall be made. No interest shall be payable on such amounts. As
additional security for the Indebtedness, Borrower hereby pledges to Lender, and
grants to Lender a security interest in, any Balancing Deposit.

4.5 Lender’s Verification of Contracts. Prior to the Closing, and from time to
time thereafter, Lender or the Title Company may forward to the General
Contractor and any or all Subcontractors listed on the Sworn Construction Cost
Statement or the Contractor’s Sworn Statement a contract verification to confirm
the terms and amount of the General Contract or Subcontract for the General
Contractor and each Subcontractor. If there is any discrepancy between the terms
and amounts as shown by the Construction Contracts, the sworn statements, and
the verifications, Lender may require, as a condition to further Disbursements,
that such discrepancies be eliminated to its satisfaction.

4.6 Intentionally Omitted.

4.7 Frequency of Payouts. Subsequent to the Closing, Disbursements of Loan
Proceeds shall be made, and the conditions precedent to such Disbursements shall
be met, from time to time as construction progresses, but no more frequently
than once in each calendar month.

4.8 Consultants. In connection with the transactions contemplated hereby, Lender
shall have the right (but not the duty) to employ such consultants, including
the Lender Consultant, as it may deem appropriate from time to time, to
(a) review and make recommendations regarding the Plans, the Approved Budget and
the Construction Schedule, (b) inspect the Property from time to time to insure
that the same are being duly constructed and

 

23



--------------------------------------------------------------------------------

equipped as herein provided, (c) review and make recommendations regarding any
elements of a Disbursement Request, (d) obtain information and documentation
respecting the Project, attend meetings respecting the Project and formulate
reports for Lender pertaining to the Project and (e) perform such other services
as Lender from time to time may require, all solely on behalf of Lender. The
costs and disbursements of such consultants shall be deemed Loan Expenses and
shall be paid by Borrower. Neither Lender nor any such consultants shall be
deemed to have assumed any responsibility to, or be liable to, Borrower or the
Guarantor with respect to any actions taken or omitted by Lender or such
consultants pursuant to this Section. Notwithstanding the aforesaid or anything
else provided in this Agreement to the contrary, Borrower shall not be entitled
to rely on any statements or actions of the Lender Consultant or any of Lender’s
other consultants and neither the Lender Consultant nor any other consultant
retained by Lender shall have the power or authority to grant any consents or
approvals or bind Lender in any manner, absent confirmation by Lender of the
accuracy of the information conveyed by such consultant to Borrower. Borrower
covenants and agrees to cooperate fully with the Lender Consultant and any other
consultants retained by Lender, including but not limited to providing such
consultants full access to the Property, providing coordination between such
consultants and the contractors and any representatives of Borrower involved
with the Project, providing any information or reports concerning the Project
requested by such consultants, and providing any other assistance requested by
such consultants.

4.9 Retainages. Disbursement of the available proceeds of the Loan shall be
limited to an amount equal to the percentage thereof required by the terms of
the Construction Contracts, but in no event shall Lender be obligated in respect
of any Construction Contract to disburse in excess of ninety-five percent
(95%) of the value (as certified by the Lender Consultant), of the materials and
labor incorporated in the Project from time to time pursuant to such
Construction Contract. All retainage shall be deposited into a separate
Retainage Escrow Account established by Lender in accordance with applicable
law. Upon satisfaction of the conditions set forth in Section 4.11 hereof,
assuming no Default or Event of Default has occurred and is then continuing,
retainage withheld shall be released, subject to Borrower’s compliance with the
disbursement requirements set forth herein. Lender agrees that retainage shall
not apply to Project land cost or Project “soft costs”. Upon certification by
the Architect and Lender Consultant that the work of any Subcontractor has been
satisfactorily completed, so long as no Default or Event of Default exists, at
Lender’s discretion, the remaining retainage applicable to such Subcontract may
be paid to the Subcontractor, subject to Borrower’s compliance with the
disbursement requirements set forth herein.

4.10 Stored and Unincorporated Materials. No disbursement for materials
purchased by Borrower but not yet installed or incorporated into the Project
shall be made without Lender’s prior approval of the conditions under which such
materials are purchased and stored. In no event shall any such disbursement be
made unless the materials involved have been delivered to the Property or stored
with a bonded warehouseman, with satisfactory evidence of security, insurance
naming Lender as an additional insured both during storage and transit and
suitable storage. Borrower shall provide Lender, in connection with such
materials, a copy of a bill of sale or other evidence of title in Borrower,
together with a copy of UCC searches against Borrower and the warehouseman, if
applicable, indicating no liens or claims which may affect such materials.
Borrower shall provide Lender, Architect and any applicable Governmental Agency
or testing authority having jurisdiction over the Project with access to
inspect, test or

 

24



--------------------------------------------------------------------------------

otherwise examine such stored and unincorporated materials during reasonable
business hours. Borrower shall provide to Lender a schedule for the prompt
incorporation thereof into the Property, and unless the Lender Consultant has
verified and approved the cost and acquisition of said materials, their physical
presence at the approved storage site, and the security and protection provided
therefor, no disbursement by Lender for such materials shall be made.

4.11 Final Construction Disbursement. Subject to the disbursement limitations in
this Agreement, Lender will advance to Borrower, for payment of Project Costs
only and in accordance with the Approved Budget and the Draw Schedule, the full
amount of the Loan allocated, pursuant to the Draw Schedule, for payment of
construction costs and not theretofore disbursed (“Final Construction
Disbursement”) when the following conditions shall have been complied with,
provided that such compliance shall have occurred prior to the Construction
Completion Date and no Default has occurred and is continuing and no Event of
Default has occurred:

(a) The Architect, Borrower and the Lender Consultant certify in writing to
Lender that the Project has been fully and satisfactorily completed in
accordance with the Plans;

(b) Borrower shall have delivered to Lender fully executed copies, in form and
content satisfactory to Lender, of AIA Document G704 (Certificate of Substantial
Completion); and if applicable, (i) AIA Document G707 (Consent of Surety to
Final Payment), and (ii) AIA Document G707A (Consent of Surety to Reduction in
or Partial Release of Retainage);

(c) If required by Lender, Lender has received as-built Plans for the Project
satisfactory to Lender in form and content;

(d) All Subcontractors and the General Contractor have supplied Lender and the
Title Company with final sworn statements and full and complete waivers of all
mechanics’ lien claims;

(e) Lender has received a commitment to issue a date-down endorsement to the
Title Policy in the full amount of the Loan insuring the Security Instrument as
a valid first, prior and paramount lien on the Property, subject only to the
Permitted Encumbrances, deleting all exceptions and objections relating to any
right to assert claims for mechanics’ liens on account of labor and/or materials
theretofore furnished to the Property, and any endorsement reasonably required
by Lender;

(f) Borrower shall have furnished to Lender permanent insurance in form and
amount and with companies satisfactory to Lender in accordance with the
requirements of the Security Instrument;

(g) Borrower shall have furnished Lender a Certificate of Occupancy and all
other governmental licenses and permits required to use, occupy and operate the
Property as contemplated from appropriate governmental authorities;

 

25



--------------------------------------------------------------------------------

(h) Borrower shall have furnished a final plat of survey locating the completed
Project, including all paving, driveways, fences and other exterior Improvements
and otherwise in compliance with Section 3.1(c) hereof;

(i) All fixtures and equipment required for the operation of the Property shall
have been installed free and clear of all liens, title retention agreements and
security interests except security interests granted to Lender;

(j) Lender shall have received reports from the Title Company or the appropriate
filing offices of the state and county in which the Property are located,
indicating that no judgments, tax or other liens, security interests, leases of
personalty, financing statements or other encumbrances (other than Permitted
Encumbrances and liens and security interests in favor of Lender and no other
party), are of record or on file encumbering any portion of the Property (or, if
any such mechanics’ liens exist, the Title Company shall have agreed to insure
over such items in Lender’s Title Policy), and that there are no judgments or
tax liens outstanding in respect to Borrower; and

(k) All other requirements of this Agreement shall have been complied with.

4.12 Expenses and Advances Secured by Security Instrument. Any and all advances
or payments made by Lender hereunder, from time to time, and any amounts
expended by Lender pursuant to this Agreement, together with the Lender
Consultant’s fees and attorneys’ fees, if any, and all other Loan Expenses, as
and when advanced or incurred, shall be deemed to have been disbursed as part of
the Loan and be and become Indebtedness hereunder secured and guaranteed by the
Security Documents to the same extent and effect as if the terms and provisions
of this Agreement were set forth therein, whether or not the aggregate of such
Indebtedness shall exceed the face amount of the Note.

4.13 Acquiescence not a Waiver. To the extent that Lender may have acquiesced
(whether intentionally or unintentionally) in the Borrower’s failure to comply
with and satisfy any condition precedent to the Closing, to any Construction
Disbursement or to any Disbursement of Loan Proceeds, such acquiescence shall
not constitute a waiver by Lender of any condition precedent set forth in this
Agreement, and Lender at any time thereafter may require the Borrower to comply
with and satisfy all conditions and requirements of this Agreement.

4.14 No Liability for Disbursements. Under no circumstances shall Lender be
responsible or liable to any Person, including without limitation Borrower, for
or on account of any disbursement of, or failure to disburse, the Loan Proceeds
or any part thereof, and neither the General Contractor nor any Subcontractor
shall have any right or claim against Lender under this Agreement or in
connection with the administration of the Loan. The forgoing shall be in
addition to all other limitations on the responsibility and liability of Lender
set forth in this Agreement.

 

26



--------------------------------------------------------------------------------

4.15 Letters of Credit.

(a) Issuance and Purpose. Lender agrees to issue one or more letters of credit
(the “Letters of Credit”) in the aggregate stated amount of not more than
$1,797,000.00 under and pursuant to an application and Lender’s form of Letter
of Credit Reimbursement Agreement duly executed and delivered by Borrower to
Lender (collectively, the “Letter of Credit Agreement”), which Letters of Credit
shall be issued for the benefit of the City or such other governmental agency to
assure the performance by Borrower of certain public improvements in connection
with the Project, or non-public on-site or off-site improvements with respect to
the Project as approved by Lender. The Letters of Credit shall be irrevocable
and shall have expiration dates no later than the earlier of (i) twelve
(12) months from the date of issuance, and (ii) the Maturity Date. The face
amount of each Letter of Credit shall not reduce the amount of the Loan
available for disbursement and all draws against a Letter of Credit shall bear
interest as set forth in the Letter of Credit Agreement, and shall be secured by
the Security Instrument and other Security Documents. Upon the issuance of any
Letter of Credit, if required by Lender, Borrower shall cause the Title Company
to issue a Letter of Credit Endorsement (to the extent available) to the
Lender’s title policy referencing such Letter of Credit. Borrower shall apply to
the City, at appropriate intervals as reasonably requested by Lender, for
reduction in the amount of the Letter of Credit to reflect the construction, in
whole or part, of the improvements for which such Letter of Credit was issued.

(b) Draws. Draws shall be available under the Letters of Credit as set forth in
each Letter of Credit. Borrower shall reimburse Lender for any amount drawn
under the Letters of Credit plus interest thereon at the Default Rate (or at the
rate set forth in the Letter of Credit Agreement, whichever is higher) on the
date such draft is paid by Lender and failure to reimburse Lender by such date
shall constitute an additional Event of Default hereunder without notice to
Borrower of any kind.

(c) Letter of Credit Fee. Borrower shall pay to Lender an annual fee for
issuance of the Letters of Credit in the amount of two percent (2.00%) of the
face amount of each Letter of Credit (with a minimum annual fee of $1,500 per
Letter of Credit), as set forth in the Letter of Credit Agreement.

(d) Termination of Letters of Credit. If the Letters of Credit have not been
presented for a draw pursuant to their respective terms, the Letters of Credit
shall terminate upon the earlier to occur of the stated expiry date thereof or
the date such Letters of Credit are returned to Lender. Notwithstanding the
payment of the Loan in full, in no event shall the liens and security interests
created by the Security Documents be released unless or until the Letters of
Credit have all been terminated.

5. REPRESENTATIONS AND WARRANTIES. As a material inducement to Lender’s entry
into this Agreement, Borrower represents and warrants to Lender that:

5.1 Formation, Qualification and Compliance.

(a) Borrower is a limited liability company duly organized, validly existing and
in good standing under the laws of the State of Delaware, and is qualified to
conduct business in the State of Tennessee. Borrower has full power and
authority to conduct its business as presently conducted, to acquire the
Property and construct the Improvements, to enter into this

 

27



--------------------------------------------------------------------------------

Agreement, the other Security Documents and the Project Agreements to which it
is a party and to perform all of its duties and obligations under this
Agreement, such other Security Documents and such Project Agreements. Such
execution and performance have been duly authorized pursuant to the Operating
Agreement and the Borrower’s Certificate of Formation.

(b) The Operating Member of Borrower is Crescent Cool Springs Venture, LLC, a
Delaware limited liability company, duly organized, validly existing and in good
standing under the laws of the State of Delaware and qualified to conduct
business in the State of Tennessee. Managing Member has full power and authority
to conduct its business as presently conducted; to enter into any Security
Documents or Project Agreements to which it is a party and to perform all of its
duties and obligations under such Security Documents or Project Agreements; to
serve as the Managing Member of Borrower, and to perform all of its duties and
obligations under the Operating Agreement.

(c) Guarantor is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Georgia. Guarantor has full
power and authority to conduct its business as presently conducted; to enter
into any Security Documents or Project Agreements to which it is a party and to
perform all of its duties and obligations under such Security Documents or
Project Agreements. Such execution and performance have been duly authorized
pursuant to the Operating Agreement and the Guarantor’s Certificate of
Formation.

5.2 Execution and Performance of Security Documents.

(a) Borrower and Guarantor have all requisite authority to execute, deliver, and
perform their obligations under the Security Documents to which they are a
party.

(b) The execution and delivery by Borrower and Guarantor of, and the performance
by Borrower and Guarantor of their obligations under each Security Document to
which they are a party have been authorized by all necessary action and do not
and will not:

(i) require any consent or approval not heretofore obtained of any Person having
any interest in Borrower or Guarantor;

(ii) violate any provision of, or require any consent or approval not heretofore
obtained under, any partnership agreement, articles of incorporation, bylaws,
operating agreement or other governing document applicable to Borrower or
Guarantor;

(iii) result in or require the creation of any lien, claim, charge or other
right of others of any kind (other than under or as provided for in the Security
Documents) on or with respect to any property now or hereafter owned or leased
by Borrower or Guarantor;

(iv) violate any provision of any Law presently in effect; or

(v) constitute a breach or default under, or permit the acceleration of
obligations owed under, any contract, loan agreement, lease or other agreement
or document to which Borrower or Guarantor is a party or by which Borrower or
Guarantor or any of their property is bound.

 

28



--------------------------------------------------------------------------------

(c) None of Borrower or Guarantor is in default, in any respect that is adverse
to Lender’s interests in or under the Security Documents or that would have any
material adverse effect on the financial condition of Borrower or Guarantor or
the conduct of their respective businesses, under any Law, contract, lease or
other agreement or document described in subparagraph (ii) or (v) of the
previous subsection.

(d) No approval, license, exemption or other authorization from, or filing,
registration or qualification with, any Governmental Agency is required in
connection with:

(i) the execution by Borrower and Guarantor of, and the performance by Borrower
and Guarantor of their obligations under, the Security Documents and Project
Agreements to which they are a party (other than Permits required in connection
with the construction and occupancy of the Project); and

(ii) the creation of the liens described in the Security Documents other than
the recording of recordable documents and filing the financing statements.

5.3 Financial and Other Information. All financial information furnished to
Lender with respect to Borrower and Guarantor in connection with the Loan (a) is
complete and correct in all material respects as of the date or dates indicated
(or if no date or dates are indicated, then as of the date of delivery),
(b) accurately presents the financial condition of Borrower and Guarantor as of
the date or dates indicated (or if no date or dates are indicated, then as of
the date of delivery) and (c) has been prepared in accordance with generally
accepted accounting principles consistently applied or in accordance with such
other principles or methods as are reasonably acceptable to Lender; provided
that, irrespective of any treatment accorded under generally accepted accounting
principles consistently applied, all off-balance sheet transactions shall have
been disclosed in writing and accompany such other financial information
submitted in accordance with this Section 5.3. All other documents and
information furnished to Lender with respect to Borrower and Guarantor in
connection with the Loan are correct in all material respects as of the date or
dates indicated (or if no date or dates are indicated, then as of the date of
delivery) and complete insofar as completeness is necessary to give Lender an
accurate knowledge of their subject matter. Neither Borrower nor Guarantor has
any material liability or contingent liability not disclosed to Lender in
writing and there is no material lien, claim, charge or other right of others of
any kind (including liens or retained security titles of conditional vendors) on
any property of any such Person not disclosed in such financial statements or
otherwise disclosed to Lender in writing.

5.4 No Material Adverse Change. There has been no Material Adverse Change in the
condition, financial or otherwise, or the properties or businesses of Borrower
or Guarantor since the dates of the latest financial statements furnished to
Lender. Since those dates, Borrower has not entered into any material
transaction whether or not disclosed in such financial statements or otherwise
disclosed to Lender in writing. Further, there are no existing Defaults under
any of the Security Documents or the Project Agreements, nor do there exist any
circumstances or conditions that with the passage of time or giving of notice or
both would result in an Event of Default under any of the Security Documents or
the Project Agreements.

 

29



--------------------------------------------------------------------------------

5.5 Enforceability. The Security Documents, and any other documents and
instruments required to be executed and delivered in connection with the Loan,
to which Borrower or Guarantor is a party have been duly authorized, executed
and delivered by or on behalf of Borrower or Guarantor a party thereto, and when
executed and delivered, will constitute the duly authorized, valid and legally
binding obligations of the party required to execute the same and may be
enforced strictly in accordance with their respective terms (except to the
extent that enforceability may be affected or limited by applicable bankruptcy,
insolvency and other similar debtor relief laws affecting the enforcement of
creditors’ rights generally). No basis presently exists for any claim against
Lender under this Agreement, under the Security Documents or with respect to the
Loan, and the Security Documents and enforcement thereof are not subject to, and
neither Borrower nor Guarantor has asserted, any right of rescission, set-off,
counterclaim or defense, including the defense of usury. The Security Instrument
when properly recorded in the appropriate records, together with any UCC
Financing Statements required to be filed in connection therewith, will create
(i) a valid, perfected first priority lien on the Borrower’s interest in the
Property and (ii) valid and perfected first priority security interests in and
to, and perfected collateral assignments of, all personality (including the
Leases), all in accordance with the terms thereof, in each case subject only to
any applicable Permitted Encumbrances. All mortgage, recording, stamp,
intangible or other similar taxes required to be paid by any Person under
Applicable Laws in connection with the execution, delivery, recordation, filing,
registration, perfection and/or enforcement of any of the Security Documents
have been paid, or have been paid by Borrower to an escrow agent authorized to
make such payment upon recordation.

5.6 Consents. No approval of, or consent from, any Governmental Agency or any
other Person not holding a direct or indirect ownership interest in Borrower or
Guarantor is required in connection with the execution and delivery by Borrower
or Guarantor of this Agreement or any of the other Security Documents to which
each is a party, or compliance by Borrower with, the Security Documents to which
each is a party, or the consummation of the transactions contemplated hereby and
thereby, other than those which have been obtained by Borrower and Guarantor and
are in full force and effect. If a third party is required under any covenants,
conditions and restrictions of record or any other agreement to consent to the
use and/or operation of the Property, such approval has been obtained from such
party.

5.7 Tax Liability. Each of Borrower and Guarantor has filed all required
federal, state and local tax returns and has paid, prior to delinquency, all
taxes payable by it (including interest and penalties, but subject to lawful
extensions disclosed to Lender in writing) other than taxes being promptly and
actively contested in good faith and by appropriate proceedings. Each of
Borrower and Guarantor agrees to maintain adequate reserves for tax liabilities
(including contested liabilities) in accordance with generally accepted
accounting principles or in accordance with such other principles or methods as
are reasonably acceptable to Lender.

5.8 Usury. The Loan does not, and when disbursed will not, violate the
provisions of the usury laws of the State of Tennessee, any consumer credit laws
or the usury laws of any state which may have jurisdiction over this
transaction, Borrower or any property securing the Loan.

 

30



--------------------------------------------------------------------------------

5.9 Title to Property; Survey. At the Closing and at all times thereafter until
the Loan is paid in full, Borrower will have, subject to the Permitted
Encumbrances, good and merchantable fee simple title to the Property. Except for
the current, non-delinquent taxes and assessments, if any, there are no taxes,
assessments or liens pending or, to Borrower’s knowledge, threatened against the
Property for any present or past due taxes or for paving, sidewalk, curbing,
sewer or any other street improvements of any kind. No portion of the Property
is now damaged or injured as the result of any fire, explosion, accident, flood
or other casualty, nor is any part of the Property subject to any pending or, to
Borrower’s knowledge, threatened eminent domain or condemnation proceeding.
Except as disclosed by the Survey, the Property does not presently, and upon
construction of the Project in accordance with the Plans will not, encroach upon
any building line, set back line, sideyard line, or any recorded or visible
easement (or other easement of which Borrower is aware or has reason to believe
may exist) which exists with respect to the Property.

5.10 Utility Services. All utility and municipal services required for the
construction, occupancy and operation of the Property, including, but not
limited to, water supply, storm and sanitary sewage disposal systems, cable
services, gas, electric and telephone facilities are presently available for use
at the Property. The storm and sanitary sewage disposal system, water system,
drainage system and all mechanical systems of the Property comply with all
applicable laws, statutes, ordinances, rules and regulations, including, without
limitation, all Environmental Laws (as defined in the Environmental Indemnity
Agreement).

5.11 Construction of the Project. The Plans have been designed using generally
accepted trade practices, are complete in all respects, and contain all details
requisite for the construction of the Project which, when built and equipped in
accordance therewith, shall be ready for the intended use thereof; the Plans as
submitted to Lender are complete and the Plans have not been changed or modified
in any way since the date of their submission to Lender. The General Contract
covers all labor, material and equipment required by the Plans or necessary to
complete the construction of the Project in accordance with the Plans. No work
or materials have been or will be furnished to the Property during the six
(6) months prior to the recordation of the Security Instrument, or, in the event
work has occurred or materials furnished during the six (6) months prior to
recordation of the Security Instrument, title coverage insuring Lender against
any mechanics’ liens arising from such work or materials shall be provided under
the Title Policy.

5.12 Leases. There are currently no Leases for use or occupancy of any part of
the Property.

5.13 Project Agreements. Each of the Project Agreements is in full force and
effect. Neither Borrower nor Guarantor, to the extent any of them is a party to
any of the Project Agreements, is in default under any of the Project
Agreements, and neither Borrower nor Guarantor has any knowledge of a default by
any other party under any of the Project Agreements. Neither Borrower nor
Guarantor has received any notice, whether oral or written, from any other party
to any of the Project Agreements alleging any default in the performance or
observance of any agreement or covenant or breach of any representation or
warranty contained in any of the Project Agreements by any party to any of the
Project Agreements, nor have Borrower or Guarantor delivered any notice, whether
written or oral, to any party under any of

 

31



--------------------------------------------------------------------------------

the Project Agreements alleging any default in the performance or observance of
any agreement or covenant or breach of any representation or warranty contained
in any of the Project Agreements by any party to any of the Project Agreements.

5.14 Governmental Requirements. As of the Closing Date, all Permits and other
authorizations of Governmental Agencies required by applicable law for the
construction of the Project in accordance with the Plans have been validly
issued and are in full force, including but not limited to all building permits.

5.15 Rights of Others. Borrower is in compliance with all covenants, conditions,
restrictions, easements, rights of way and other rights of third parties
relating to the Property.

5.16 Approved Budget; Draw Schedule. The Approved Budget and the Draw Schedule
are each based on information deemed reliable by Borrower and represent
Borrower’s best estimate of all costs required to complete the Project and the
sources and payment schedule for payment of such costs.

5.17 Litigation. There are no actions, investigations or proceedings pending or
overtly threatened against or affecting the Property, Borrower, Guarantor or any
property of any of them before any Governmental Agency, except as disclosed to
Lender in writing prior to the execution of this Agreement.

5.18 Name and Principal Place of Business. Borrower presently uses no trade name
other than its actual name. Borrower’s principal place of business is GGT
Crescent Cool Springs TN Venture, LLC, c/o Crescent Communities, LLC, 227 W.
Trade Street, Suite 1000, Charlotte, NC 28202 Attention: Brian J. Natwick,
President, Multifamily Division.

5.19 Delivery of Documents. Borrower has delivered to Lender true and complete
copies of each existing lease, contract and other document that grants rights
to, or imposes obligations on, Borrower in connection with the Property, and has
fully disclosed to Lender in writing the material terms of all existing oral
agreements granting or imposing any such rights or obligations.

5.20 ERISA. Borrower is not and will not be an “employee benefit plan” as
defined in Section 3(3) of ERISA, which is subject to Title I of ERISA. The
assets of Borrower do not and will not constitute “plan assets” of one or more
such plans within the meaning of 29 C.F.R. Sec. 2510.3-101. Borrower is not and
will not be a “governmental plan” within the meaning of Section 3(32) of ERISA.
Transactions by or with Borrower are not and will not be subject to any state or
other statute, regulation or other restriction regulating investments of, or
fiduciary obligations with respect to, governmental plans within the meaning of
Section 3(32) of ERISA which is similar to the provisions of Section 406 of
ERISA or Section 4975 of the Code and which prohibit or otherwise restrict the
transactions contemplated by this Agreement, including but not limited to the
exercise by Lender of any of its rights under the Security Documents. Neither
Borrower, nor any member of a “controlled group of corporations” (within the
meaning of Section 414 of the Code) maintains, sponsors or contributes to a
“defined benefit plan” (within the meaning of Section 3(35) of ERISA) or a
“multiemployer pension plan” (within the meaning of Section 3(37)(A) of ERISA).

 

32



--------------------------------------------------------------------------------

5.21 No Prohibited Persons.

(a) Neither Borrower nor Guarantor, nor any Person Controlling or Controlled by
Borrower, nor any Person having a direct or indirect beneficial interest in
Borrower, nor, to Borrower’s knowledge, any Person for whom Borrower is acting
as agent or nominee in connection with this transaction (i) is a Person whose
property or interest in property is blocked or subject to blocking pursuant to
any Anti-Terrorism Law, (ii) engages in any dealings or transactions prohibited
by any Anti-Terrorism Law, or is otherwise associated with any such Person in
any manner violative of any Anti-Terrorism Law, or (iii) is a Person on the list
of Specially Designated Nationals and Blocked Persons or is in violation of the
limitations or prohibitions under any Anti-Terrorism Law.

(b) No part of the proceeds of the Loan will be used, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of any Anti-Terrorism Law and/or the
United States Foreign Corrupt Practices Act of 1977, as amended.

(c) Borrower acknowledges by executing this Agreement that Lender has notified
Borrower and Guarantor that, pursuant to the requirements of the Patriot Act,
Lender is required to obtain, verify and record such information as may be
necessary to identify Borrower and Guarantor (including the name and address of
Borrower and Guarantor and such Affiliates) in accordance with the Patriot Act.

(d) Neither Borrower nor Guarantor has been convicted of a felony and there are
no proceedings or investigations being conducted involving criminal activities
of either Borrower or Guarantor.

5.22 Foreign Person. Borrower is not a “foreign person” within the meaning of
Section 1445(f)(3) of the Code.

5.23 Environmental. Except as specifically disclosed in the Environmental Report
or any subsequent Environmental Report delivered to Lender:

(a) Neither Borrower nor the Property is in violation of laws relating to
Hazardous Materials;

(b) Neither Borrower nor Guarantor has received, or has received a copy of, any
notice of any violation or alleged violation of any laws relating to Hazardous
Materials with respect to the Property;

(c) The Property complies with all laws relating to Hazardous Materials as to
use and conditions on, under or about the Property including soil and
groundwater condition;

 

33



--------------------------------------------------------------------------------

(d) There are no pending civil (including actions by private parties), criminal
or administrative actions, suits or proceedings affecting Borrower, Guarantor or
the Property relating to environmental matters (“Environmental Proceedings”) and
neither Borrower nor Guarantor has any knowledge of any threatened Environmental
Proceedings;

(e) Neither Borrower nor any other Person (including prior to Borrower’s
ownership of the Property), has used, generated, manufactured, stored or
disposed of on, under or about the Property or transported to or from the
Property any Hazardous Materials;

(f) The Property is not subject to any private or governmental lien or judicial
or administrative notice or action or inquiry, investigation or claim relating
to hazardous, toxic and/or dangerous substances, Toxic Mold or any other
Hazardous Materials;

(g) No Toxic Mold is on or about the Property which requires remediation;

(h) There have been no environmental investigations, studies, audits, reviews or
other analyses conducted by or on behalf of Borrower which have not been
provided to Lender; and

(i) The Property has not been used (including the period prior to Borrower’s
acquisition of thereof), permanently or temporarily, as a disposal site or
storage site for any Hazardous Materials and the Property, and all parts
thereof, are free of all Hazardous Materials other than Hazardous Materials that
do not violate any Applicable Laws relating to Hazardous Materials. Without
limitation on the foregoing: (i) the primary potable or drinking water source
does not exceed the EPA Recommended Maximum Contaminant Level Goals set forth
under the Safe Drinking Water Act and Clean Water Act, as amended; (ii) there is
not and has never been landfill containing decomposable material, petroleum
wells, mineral bearing mines, sewage treatment facilities, underground storage
tanks, sinkholes, radon or other toxic emissions within the Property, and
(iii) no electrical transformers, fluorescent light fixtures with ballasts or
other equipment containing polychlorinated biphenyls (PCBs) have been located on
the Property at any time; and (iv) there are no facilities on the Property which
are or have been subject to reporting under any State laws or Section 312 of the
Federal Emergency Planning and Community Right to Know Act of 1986 (42 U.S.C.
Section 11022), and federal regulations promulgated thereunder.

5.24 Continuing Nature of Representations and Warranties. Borrower acknowledges,
understands, and agrees that the representations and warranties set forth in
this Section 5 shall be deemed to be continuing during all times when any or all
of the Indebtedness remains outstanding and such representations and warranties
shall be restated and made effective as of each date a disbursement is requested
and made in accordance herewith.

6. PROJECT COVENANTS.

6.1 Completion of Project. Borrower shall commence construction of the Project
no later than thirty (30) days after the Closing Date and thereafter diligently
proceed with the Project in accordance with the Plans. Borrower shall complete
construction of the Project and satisfy all conditions for Construction
Completion on or before the Construction Completion Date.

 

34



--------------------------------------------------------------------------------

6.2 Conformity With Plans. Borrower shall construct the Project in accordance
with all Applicable Laws and in substantial conformity with the Plans and in
such a manner as not to encroach upon or overhang any easement, right of way or
land of others. If any aspect of the Project is not in substantial conformity
with the Plans or encroaches upon easements, rights of way or land of others,
Lender shall have the right to stop the work and order repair or reconstruction
in accordance with the Plans and to withhold further Disbursements until the
Project is in substantial compliance with the Plans and/or does not so encroach.
Upon written notice from Lender (or Borrower’s discovery irrespective of such
notice) that any aspect of the Project is not in substantial conformity with the
Plans or encroaches upon easements, rights of way or land of others, Borrower
shall promptly commence correcting the deviation or encroachment and shall
prosecute such work diligently to completion, which in no event shall be later
than forty-five (45) days after such notice or discovery.

6.3 Change Orders. The Plans shall not be modified except pursuant to Change
Orders. Each Change Order:

(a) shall be in writing, numbered in sequence, signed by Borrower and, with
regard to Material Change Orders (as defined below), submitted to Lender prior
to the proposed effectiveness thereof and accompanied by working drawings and a
written narrative of the proposed change;

(b) shall contain an estimate by Borrower of all increases and decreases in
itemized Project Costs that would be caused by the change, as well as the
aggregate amount of all changes in estimated Project Costs (both increases and
decreases) previously made;

(c) shall contain a certification by Borrower stating the aggregate amount,
including both increases and decreases, of all changes in Project Costs
reflected in Change Orders for which Lender’s written approval has not been
obtained or has not been required hereunder;

(d) shall be certified by Borrower to be in compliance with all Applicable Laws
and other requirements; and

(e) shall be subject to Lender’s prior written approval if the Change Order
(i) would decrease the number, mix, or density of units within the Property;
(ii) would affect any material structural component of the Property; or
(iii) involves changes, including both increases and decreases, in estimated
Project Costs of $100,000.00 or more for each change or series of related
changes, or if such Change Order, together with Change Orders not approved by
Lender in writing, involve an aggregate amount, including both increases and
decreases, of over $350,000.00 (each change requiring Lender’s approval under
this Subparagraph (e) being referred to herein as a “Material Change Order”);
provided that Borrower shall also produce satisfactory evidence of any consent
to any Change Order required on the part of any other party under any Project
Agreement.

 

35



--------------------------------------------------------------------------------

Borrower shall deliver to Lender and Lender Consultant, upon receipt by Borrower
from General Contractor, any Change Order proposed by General Contractor which
Borrower desires to accept and which would, if accepted, constitute a Material
Change Order, regardless of whether Borrower intends to accept such Change
Order.

6.4 Entry and Inspection. At all times prior to completion of the Project, upon
reasonable notice to Borrower (which notice may be written or oral) (except no
notice shall be required when Lender reasonably believes exigent or emergency
circumstances exist), Lender and its agents (including but not limited to Lender
Consultant) shall, subject to reasonable and customary safety procedures,
reasonable requirements imposed by Borrower’s insurance policies, and the rights
of any Property tenants, have (a) the right of access to the Property and all
sites away from the Property where materials for the Project are stored, (b) the
right to inspect all labor performed and materials furnished for the Project and
(c) during Borrower’s normal business hours, the right to inspect and copy all
documents pertaining to the Project.

6.5 Project Information. From time to time during the course of the Project,
within ten (10) days following Lender’s written demand therefor, Borrower shall
furnish Lender with reports of Project Costs, progress schedules and
contractors’ cost breakdowns for the Project, itemized as to trade description
and item, showing the name of the contractor(s) and/or subcontractor(s), and
including such indirect costs as real estate taxes, legal and accounting fees,
insurance, architects’ and engineers’ fees, loan fees, interest during
construction and contractor’s overhead. Without limitation to the foregoing,
Borrower shall provide Lender with monthly construction progress and leasing
reports.

6.6 Permits and Warranties. Promptly upon receipt of the same by Borrower,
Borrower shall furnish Lender with true and complete copies of (a) all Permits,
approvals, exemptions and other authorizations required in connection with the
Project and (b) all warranties and guaranties received from any Person
furnishing labor, materials, equipment, fixtures or furnishings in connection
with the Project.

6.7 Project Contracts. Borrower shall employ General Contractor as general
contractor for the Project pursuant to the General Contract. Borrower shall not
terminate, or modify in any material respect, the General Contract without
Lender’s prior written consent. Borrower shall not enter into any other
agreement with any Person with respect to the construction and/or development of
the Project with a total contract price in excess of $400,000, in the aggregate
for all such agreements, without the prior written consent of Lender. From time
to time during the course of construction of the Project, within ten (10) days
after Lender’s written demand therefor, Borrower shall deliver or cause to be
delivered to Lender lists of all contractors and Subcontractors employed in
connection with the Project. Each such list shall show the name, address and
telephone number of each contractor and Subcontractor, a general statement of
the nature of the work to be done, the labor and materials to be supplied, the
names of materialmen, if known, the approximate dollar value of labor, work and
materials itemized with respect to each contractor, Subcontractor and
materialman, and the unpaid portion and status of such work or whether such
materials have been delivered.

6.8 Protection Against Liens. In the event that any claim of lien is asserted
against the Property by any Person furnishing labor or materials to the Project,
Borrower shall

 

36



--------------------------------------------------------------------------------

immediately give notice of the same to Lender and shall, promptly and in any
event within ten (10) Banking Days after Lender’s written demand, (a) pay and
discharge the same, or (b) contest such lien strictly in accordance with the
requirements of Section 4 of the Security Instrument.

6.9 Lender Consultant. Borrower hereby agrees to pay or reimburse Lender for the
reasonable costs charged by the Lender Consultant in connection with review and
approval of all plans, specifications, contracts, budgets and related matters,
inspection of the Project, and approval of Disbursement Requests.

6.10 Property Management Agreement. Borrower shall not terminate, or modify in
any material respect, the Property Management Agreement without prior written
notice to Lender. Borrower shall execute and deliver, in form and substance
satisfactory to Lender, an assignment of the Property Management Agreement,
accompanied by the written consent and subordination of the Property Manager.

6.11 Developer Fees.

(a) The development fee set forth in the Approved Budget shall be disbursed
(i) twenty-five percent (25%) on the Closing Date, and (ii) the balance funded
monthly on a percentage of completion basis with each Disbursement Request,
subject to the Borrower’s compliance with the requirements for Disbursements set
forth herein.

(b) No other fees in connection with the development of the Project shall be
paid to Borrower, Guarantor, Developer, or any Affiliate of Borrower or any of
the foregoing entities, without the prior written consent of Lender except as
expressly permitted under Section 6.12 of this Agreement.

6.12 Project Agreements with Affiliates of Borrower. Lender hereby consents to
the execution and delivery of the Property Management Agreement and the payment
of management fees to Property Manager pursuant to the Property Management
Agreement, pursuant to the terms of, and subject to the conditions of, the
Operating Agreement. Borrower shall not enter into any other contracts or
agreements with Guarantor or any Affiliate of Borrower or any of the foregoing
entities without the prior written consent of Lender.

6.13 Reappraisal Requirements. Borrower agrees that Lender shall have the right
to obtain, at Borrower’s expense, an appraisal of the Property (a “New
Appraisal”) prepared by an appraiser selected by and acceptable to Lender and in
conformance with governmental regulations applicable to Lender and approved by
Lender at any time one time during the initial term of the Loan or if: (a) an
Event of Default has occurred hereunder; (b) any condemnation, damage or
destruction of the Property occurs; (c) Lender determines in its sole reasonable
opinion that the security for the Loan has been physically or financially
impaired in any material manner, or (d) such appraisal is required by then
current banking laws or regulations. In the event that Lender shall elect to
obtain such a New Appraisal, Lender may immediately commission an appraiser
acceptable to Lender, at Borrower’s cost and expense, to prepare the New
Appraisal and Borrower shall fully cooperate with Lender and the appraiser in
obtaining the necessary information to prepare such New Appraisal. In the event
such New Appraisal is required by reason of the damage or destruction of a
portion of the Property, the fair market value shall be calculated on the
Property after restoration of the Improvements, but subject only to then
existing Leases which will remain in full force and effect following such
restoration.

 

37



--------------------------------------------------------------------------------

7. MAINTENANCE, OPERATION, PRESERVATION AND REPAIR OF PROPERTY. Borrower shall
maintain the Property (and all abutting grounds, sidewalks, roads, parking and
landscape areas) in good condition and repair, shall operate the Property in a
businesslike manner, shall prudently preserve and protect both its own and
Lender’s interests in connection with the Property, shall not commit or permit
any waste or deterioration of the Property, shall not abandon any portion of the
Property, and shall not otherwise act, or fail to act, in such a way as to
unreasonably increase the risk of any damage to the Property or of any other
impairment of Lender’s interests under the Security Documents. Without limiting
the generality of the foregoing, and except as otherwise agreed by Lender in
writing from time to time, Borrower shall promptly and faithfully perform and
observe each of the following provisions:

7.1 Alterations and Repair. Borrower shall not remove, demolish or materially
alter any Improvement (other than the Improvements currently existing on the
Property on the date of this Agreement, if any, which are to be partially or
totally removed, demolished or altered in connection with the Project in
accordance with the Plans), except to make non-structural repairs which preserve
or increase the Property’s value, and shall promptly restore, in a good and
workmanlike manner, any Improvement (or other aspect or portion of the Property)
that is damaged or destroyed from any cause.

7.2 Compliance. Borrower shall comply with all Applicable Laws and requirements
of Governmental Agencies (including, without limitation, all requirements
relating to the obtaining of Permits), and all rights of third parties, relating
to Borrower, the Property or Borrower’s business thereon.

7.3 Changes in Property Restrictions. Borrower shall not initiate, join in or
consent to any change in any applicable zoning ordinance, general plan or
similar law, or to any private restrictive covenant or any similar public or
private restriction on the use of the Property, except with the prior written
consent of Lender.

7.4 Books and Records. Borrower shall maintain complete books of account and
other records reflecting the operations of the Property in accordance with
generally accepted accounting principles applied on a consistent basis or in
accordance with such other principles or methods as are reasonably acceptable to
Lender.

7.5 Consultation with Lender Consultant. Borrower shall, and to the extent
commercially feasible, will cause the Architect and General Contractor to,
respond promptly to questions concerning the design and construction of the
Project from Lender Consultant.

8. OTHER AFFIRMATIVE COVENANTS. While any obligation of Borrower or Guarantor
under the Security Documents remains outstanding, the following provisions shall
apply, except to the extent that Lender otherwise consents in writing:

8.1 Existence. Borrower shall maintain its existence as a limited liability
company in good standing under the laws of the State of Delaware and qualified
to do business in the State of Tennessee.

 

38



--------------------------------------------------------------------------------

8.2 Protection of Liens. Borrower shall maintain the lien of the Security
Instrument as a valid first priority lien on the Property, subject only to the
Permitted Encumbrances, and take all actions, and execute and deliver to Lender
all documents, reasonably required by Lender from time to time in connection
therewith; and maintain the lien of the Security Documents on the collateral
described therein and take all actions, and execute and deliver to Lender all
documents reasonably required by Lender from time to time in connection
therewith, including supplemental security agreements, financing statements and
other documents extending or perfecting Lender’s security interests in such
collateral as they exist from time to time.

8.3 Title Insurance Endorsements. Borrower shall deliver to Lender, at
Borrower’s sole expense and in form and content reasonably satisfactory to
Lender, all endorsements to the Title Policy reasonably required by Lender from
time to time.

8.4 Notice of Certain Matters. Borrower shall give notice to Lender, within
fifteen (15) days after Borrower obtains actual knowledge thereof, of each of
the following:

(a) any litigation or claim affecting or relating to the Property and involving
an amount in excess of $100,000; and any litigation or claim that might subject
Borrower or Guarantor to liability in excess of $10,000,000, whether covered by
insurance or not;

(b) any dispute between Borrower and any Governmental Agency relating to the
Property, the adverse determination of which might materially affect the
Property;

(c) any trade name hereafter used by Borrower and any change in Borrower’s
principal place of business;

(d) any circumstance that renders the Approved Budget materially inaccurate with
respect to any estimated Project Cost;

(e) any aspect of the Project that is not in substantial conformity with the
Plans;

(f) any Default or Event of Default;

(g) any default or breach by Borrower or any other party under any Project
Agreement, or the receipt by Borrower of any notice of default or breach under
any Project Agreement;

(h) the creation or imposition of any mechanics’ lien or other lien against the
Property;

(i) any Default under any Security Document;

(j) except as disclosed in the Reports (as defined in the Environmental
Indemnity Agreement), the presence of any Hazardous Materials on, under or about
the Property; any enforcement, clean-up, removal or other action or requirement
of any Governmental Agency

 

39



--------------------------------------------------------------------------------

relating to any such Hazardous Materials; and the existence of any occurrence or
condition on any property in the vicinity of the Property that could cause the
Property to be otherwise subject to any restrictions relating to Hazardous
Materials; and/or

(k) any Material Adverse Change in the financial condition of Borrower or
Guarantor.

8.5 Additional Reports and Information. Borrower shall deliver to Lender,
concurrently with delivery to the third parties noted hereafter, (a) copies of
all financial statements and non-legally privileged reports that Borrower sends
to its Members, (b) copies of all reports delivered to any party under any of
the Project Agreements, and (c) copies of all reports which are available for
public inspection or which Borrower is required to file with any Governmental
Agency. Borrower also shall deliver to Lender, in form and substance reasonably
satisfactory to Lender and within fifteen (15) days of Lender’s written request
therefore, all other information relating to Borrower, the Property, Guarantor
or the Loan (or the collateral and security therefor) reasonably required by
Lender from time to time.

8.6 Further Assurances. Borrower shall execute and acknowledge (or cause to be
executed and acknowledged) and deliver to Lender all documents, and take all
actions, reasonably required by Lender from time to time to confirm the rights
created or now or hereafter intended to be created under the Security Documents,
to protect and further the validity, priority and enforceability of the Security
Documents, to subject to the Security Documents any property intended by the
terms of any Security Document to be covered by the Security Documents, or
otherwise to carry out the purposes of the Security Documents and the
transactions contemplated thereunder.

8.7 Financial Statements; Access to Business Information. The Borrower
represents and warrants that the financial statements for the Borrower and the
Property previously submitted to the Lender are true, complete and correct in
all material respects, disclose all actual and contingent liabilities of the
Borrower or relating to the Property and do not contain any untrue statement of
a material fact or omit to state a fact material to such financial statements.
No material adverse change has occurred in the financial condition of the
Borrower or the Property from the dates of said financial statements until the
date hereof. The Borrower shall furnish to the Lender such financial information
regarding the Borrower, its constituent partners or members, as the case may be,
the Property and any guarantor of the Loan as the Lender may from time to time
reasonably request, which shall include, without any further request therefore:

(a) Annual Financial Statements. Borrower shall deliver to Lender, within one
hundred twenty (120) days after the end of each fiscal year of Borrower ending
December 31 of each year (each, a “Fiscal Year”), (a) an internally certified
balance sheet for Borrower as of the end of such Fiscal Year and an internally
certified statement of profit and loss for Borrower and for Borrower’s
operations in connection with the Property for such Fiscal Year, together with
all supporting schedules.

(b) Operating Statements. Following completion of the Project, within thirty
(30) days after the end of each calendar month, an operating statement for the
Property for

 

40



--------------------------------------------------------------------------------

the calendar month then ended, together with a current rent roll and leasing
report for the Property, each certified by Borrower as being true and correct in
all material respects and in form and substance satisfactory to Lender. Borrower
shall also deliver to Lender, concurrently with Borrower’s delivery of the
monthly operating statement and a monthly rent roll for the Property described
above, a cash flow statement for the Property for the month then ended (to the
extent not reflected in the monthly operating statement), in form and substance
satisfactory to Lender.

(c) Guarantor’s Financial Statements. Borrower shall cause Guarantor to deliver
to Lender the financial statements and information required by the Guaranty
Agreement.

(d) Borrower Tax Returns. Borrower shall deliver to Lender, within thirty
(30) days after filing, a copy of the federal income tax return filed for
Borrower for the prior calendar year, in each case prepared by a certified
public accountant acceptable to Lender.

(e) Borrower shall maintain proper books of accounts and records and enter
therein complete and accurate entries and records of all of its transactions in
accordance with reasonable cash accounting methods consistently applied in
accordance with the past practices and give representatives of Lender access
thereto at all reasonable times, including permission to: (i) examine, copy and
make abstracts from any books and records and such other information which might
be helpful to Lender in evaluating the status of the Indebtedness as it may
reasonably request from time to time, and (ii) communicate directly with any of
the Borrower’s officers, employers, agents, accountants or other financial
advisors with respect to the business, financial conditions and other affairs of
the Borrower.

(f) Upon request, such other financial statements and information as Lender may
reasonably request from time to time.

8.8 Project Accounts. All deposit and other accounts of the Borrower shall be
established with Lender as demand deposit accounts. The Borrower shall maintain
a checking account with the Lender for the deposit of all income from, and the
payment of all expenses relating, to the use and operation of the Property. In
addition, all reserve accounts required to be established and maintained
pursuant to this Agreement, the Operating Agreement or otherwise shall be
established and maintained with the Lender as a non-interest bearing deposit
accounts in the name of the Borrower and shall be funded as required by this
Agreement (or, if not required pursuant to this Agreement, the Operating
Agreement or such other agreement as is applicable). Given that all rents and
profits from the Project are pledged to Lender as collateral security for the
Loan, for so long as the Loan is outstanding, Borrower agrees that ancillary
compensating balances, including construction funding accounts, operating
accounts and any needed treasury management services for the Project will be
maintained with Lender. Lender is accustomed to servicing deposit account
control agreements.

8.9 Keeping Guarantor Informed. Borrower must keep Guarantor informed of
Borrower’s financial condition and business operations, the condition and all
uses of the Property, including all changes in condition or use, and any and all
other circumstances that might affect Borrower’s ability to pay or perform its
obligations under the Security Documents and the Project Agreements.

 

41



--------------------------------------------------------------------------------

8.10 Single Purpose Entity. Borrower covenants and agrees that it has not and
shall not:

(a) engage in any business or activity other than the acquisition, ownership,
development, construction, operation and maintenance of the Property, and
activities incidental thereto;

(b) acquire or own any material asset other than (i) the Property, and (ii) such
incidental Personal Property as may be necessary for the construction, operation
or maintenance of the Property;

(c) merge into or consolidate with any person or entity or dissolve, terminate
or liquidate in whole or in part, transfer or otherwise dispose of all or
substantially all of its assets or change its legal structure;

(d) (i) fail to preserve its existence as an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization or formation, (ii) dissolve or otherwise terminate, or fail to
comply with the provisions of Borrower’s organizational documents, or
(iii) amend or modify Borrower’s certificate of formation or amend or modify any
provision of the Borrower’s Operating Agreement except as expressly permitted
under this Agreement;

(e) own any subsidiary or make any investment in or acquire the obligations or
securities of any other person or entity;

(f) fail to hold its assets in its own name, or commingle its assets with the
assets of any of its partners, Affiliates, or of any other person or entity or
transfer any assets to any such person or entity other than distributions on
account of equity interests in the Borrower, to the extent, if any, permitted
hereunder, and properly account for, and any other payments expressly permitted
hereunder;

(g) incur any Debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation), other than the Loan, except unsecured trade and
operational Debt incurred with trade creditors in the ordinary course of its
business of owning and operating the Property in such amounts as are normal and
reasonable under the circumstances, provided that such Debt is not evidenced by
a note and is paid when due;

(h) allow any Person to pay its Debts and liabilities in tendering a cure, in
its sole discretion, or fail to pay its Debts and liabilities solely from its
own assets;

(i) fail to maintain its records, books of account and bank accounts separate
and apart from those of the Members and any Affiliates of Borrower or its
Members, or fail to prepare and maintain its own financial statements in
accordance with generally accepted accounting principles and susceptible to
audit;

(j) enter into any contract or agreement with a Guarantor, or any Members or
Affiliate of Borrower or a Guarantor, except as approved in writing by Lender or
upon terms and conditions that are intrinsically fair and substantially similar
to those that would be available on an arms-length basis with third parties
other than such Guarantor or such Member or Affiliate of Borrower or a
Guarantor;

 

42



--------------------------------------------------------------------------------

(k) seek dissolution or winding up, in whole or in part;

(l) fail to correct any known misunderstandings regarding the separate identity
of Borrower;

(m) guaranty or become obligated for the Debts of any other entity or person, or
hold itself out to be responsible or pledge its assets or credit worthiness for
the Debts of another person or entity, or allow any person or entity to hold
itself out to be responsible or pledge its assets or credit worthiness for the
Debts of the Borrower (except for Guarantor);

(n) make any loans or advances to any third party, including any Member or
Affiliate of Borrower;

(o) fail to file its own tax returns or to use separate contracts, purchase
orders, stationery, invoices and checks;

(p) fail either to hold itself out to the public as a legal entity separate and
distinct from any other entity or person or to conduct its business solely in
its own name in order not (i) to mislead others as to the entity with which such
other party is transacting business, or (ii) to suggest that Borrower is
responsible for the Debts of any third party (including any Member or Affiliate
of Borrower);

(q) fail to allocate fairly and reasonably among Borrower and any third party
(including General Partner, any Guarantor or any Affiliate of any of the
foregoing) any overhead for common employees, shared office space or other
overhead and administrative expenses;

(r) allow any person or entity to pay the salaries of Borrower’s employees, if
any, or fail to maintain a sufficient number of employees for Borrower’s
contemplated business operations;

(s) fail to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations Lender acknowledges that this obligation shall
not be covered by the Payment Guaranty);

(t) file a voluntary petition or otherwise initiate proceedings to have the
Borrower adjudicated bankrupt or insolvent, or consent to the institution of
bankruptcy or insolvency proceedings against the Borrower, or file a petition
seeking or consenting to reorganization or relief of the Borrower as debtor
under any applicable federal or state law relating to bankruptcy, insolvency, or
other relief for debtors with respect to the Borrower; or seek or consent to the
appointment of any trustee, receiver, conservator, assignee, sequester,
custodian, liquidator (or other similar official) of the Borrower or of all or
any substantial part of the properties and assets of the Borrower, or make any
general assignment for the benefit of creditors of the Borrower, or admit in
writing the inability of the Borrower to pay its Debts generally as they become
due or declare or effect a moratorium on the payment of any debt of Borrower or
take any action in furtherance of any such action;

 

43



--------------------------------------------------------------------------------

(u) Intentionally Omitted; or

(v) conceal assets from any creditor, or enter into any transaction with the
intent to hinder, delay or defraud creditors of the Borrower or the creditors of
any other Person.

8.11 Additional Banking Laws. The Borrower shall (a) ensure, and cause each
Affiliate to ensure, that no person who owns a controlling interest in or
otherwise controls the Borrower or any Affiliate is or shall be listed on the
“Specially Designated Nationals and Blocked Person List” or other similar lists
maintained by the Office of Foreign Assets Control (“OFAC”), the Department of
the Treasury, or included in any Executive Orders, (b) not use or permit the use
of the proceeds of the Loan to violate any of the foreign asset control
regulations of OFAC or any enabling statute or Executive Order relating thereto,
and (c) comply, and cause each Affiliate to comply, with all applicable bank
secrecy act laws and regulations, as amended.

8.12 Tax Shelter Disclosure. None of Borrower, Guarantor, or any Affiliate or
subsidiary of any of the foregoing intends to treat the Loan or the transactions
contemplated by this Agreement and the other Security Documents as being a
“reportable transaction” (within the meaning of Regulation Section 1.6011-4). If
Borrower, or any other party determines to take any action inconsistent with
such intention, Borrower shall promptly notify Lender thereof in writing. If
Borrower so notifies Lender, Borrower acknowledges that Lender may treat the
Loan as part of a transaction that is subject to Regulation Section 301.6112-1,
and Lender will maintain the lists and other records, including the identity of
the applicable party to the Loan as required by such Regulation.

8.13 Taxes.

(a) Borrower’s Obligation for Payment of Taxes. Borrower shall pay or cause to
be paid all Taxes when due and payable, and before any penalty attaches, except
to the extent Lender makes payment of any such Taxes from the deposits made
under Section 8.14 hereof. Borrower shall deliver promptly to Lender receipts or
other reasonable evidence evidencing such payment (and such evidence shall be
furnished no later than the date that Taxes would otherwise be delinquent).
Borrower shall not suffer, permit, initiate, or otherwise cause for any purpose,
the joint assessment of (i) the Property with any other real property, or
(ii) the Property and the Personal Property, or any other procedure whereby the
lien of real property taxes and assessments and the lien of personal property
taxes shall be assessed, levied or charged against the Land as a single lien.
While any Indebtedness remains outstanding, the Property shall be segregated on
the applicable tax rolls from all other property, both real and personal.
Borrower’s obligations under this Section 8.13 shall not be affected by any
damage to, defects in or destruction of the Property or any other event,
including obsolescence of all or any part of the Property.

(b) Contest of Taxes. After prior written notice to Lender, Borrower, at its own
expense, may contest by appropriate legal proceeding, promptly initiated and

 

44



--------------------------------------------------------------------------------

conducted in good faith and with due diligence, the amount or validity or
application in whole or in part of any Taxes, provided that (i) no Default has
occurred and is continuing and no Event of Default has occurred; (ii) such
proceeding shall suspend the collection of the applicable Taxes from Borrower
and from the Property or Borrower shall have paid all of the applicable Taxes
under protest, (iii) such proceeding shall be permitted under and be conducted
in accordance with the provisions of any other instrument to which Borrower is
subject and shall not constitute a default thereunder, (iv) neither the Property
nor any part thereof or interest therein will be in danger of being sold,
forfeited, terminated, cancelled or lost so long as the contest is being
pursued, and (v) Borrower shall have deposited with Lender adequate reserves for
the payment of the applicable Taxes, together with all interest and penalties
thereon, unless Borrower has paid all of the applicable Taxes under protest, or
Borrower shall have furnished such other security as may be accepted by Lender
in its sole and absolute discretion to insure the payment of any contested
Taxes, together with all interest and penalties thereon. Lender may pay over any
such security or part thereof held by Lender to the claimant entitled thereto at
any time when, in the judgment of Lender, the entitlement of such claimant is
established.

(c) Effect of Change in Law. If at any time any law is enacted which deducts
from the value of real property, for taxation purposes, any lien thereon, or
changes in any way the laws now in force for the taxation of mortgages, deeds of
trust or debts secured thereby, or the manner of collection of any such taxes so
as to affect any interest of Lender hereunder then Borrower shall pay such tax
if it may lawfully do so. If Borrower is not permitted by Applicable Law to pay
such tax, or if Borrower is not permitted by Applicable Law to immediately
reimburse Lender for any such payment, then the Indebtedness, at the option of
Lender, upon not less than the lesser of (i) thirty (30) days written notice, or
(ii) such shorter period as may be required to ensure compliance by Lender with
Applicable Law, shall become due and payable.

(d) Change in Tax Laws. If, by the laws of the United States of America, or of
any state or municipality having jurisdiction over the Lender, the Borrower or
the Property, any tax is imposed or becomes due in respect of the Note or the
Security Instrument (excluding income, excise or franchise taxes imposed upon
the Lender, or any liens on the Property created thereby, then the Borrower
shall pay such tax in the manner required by such law.

8.14 Escrow Deposits. Upon Lender’s request following a Default, and without
limiting the effect of Section 8.13 and Section 10 hereof, the Lender may
require that the Borrower pay to the Lender on the first business day of each
calendar month an amount equal to one-twelfth (1/12th) of what the Lender
estimates is necessary to pay, on an annualized basis, (1) all Taxes, and
(2) all premiums for the Policies (the “Premiums”) required under Section 10.1
hereof and to enable the Lender to pay same at least thirty (30) days before the
Taxes would become delinquent and the Premiums are due, and, on demand, from
time to time shall pay to the Lender additional sums necessary to pay the
Premiums and Taxes. No amounts so paid shall be deemed to be trust funds, but
may be commingled with the general funds of the Lender, and no interest shall be
payable thereon. In the event that the Borrower does not pay such sums for
Premiums and Taxes, then the Lender may, but shall not be obligated to, pay such
Premiums and Taxes and any money so paid by the Lender shall constitute
additional Indebtedness hereunder and shall be payable by Borrower to Lender on
demand with interest thereon from the date of

 

45



--------------------------------------------------------------------------------

disbursement by Lender at Default Rate until repaid to Lender. If an Event of
Default occurs, the Lender shall have the right, at its election, to apply any
amounts so held under this Section 8.14 against all or any part of the
Indebtedness, or in payment of the Premiums or Taxes for which the amounts were
deposited. The Borrower will furnish to the Lender bills for Taxes and Premiums
not less than thirty (30) days before Taxes become delinquent and such Premiums
become due.

9. OTHER NEGATIVE COVENANTS. While any Obligation of Borrower or Guarantor under
the Security Documents remains outstanding, the following provisions shall
apply, except to the extent that Lender otherwise consents in writing:

9.1 Liens on Property. Except as otherwise provided in this Agreement, Borrower
shall not cause or suffer to become effective any lien, restriction or other
title limitation affecting any part of the Property other than (i) the Security
Instrument, the Assignment of Leases and the Permitted Encumbrances, and
(ii) real estate and Personal Property taxes and assessments not delinquent.
Borrower shall provide to Lender written evidence of the payment of all real
estate and Personal Property taxes on or before such taxes become delinquent.

9.2 Liens on Personal Property. Borrower shall not install in, or use in
connection with, the Property any Personal Property which any Person other than
Lender has the right to remove or repossess under any circumstances, or on which
any Person other than Lender has a lien.

9.3 Removal of Personal Property. Borrower shall not cause or permit the removal
from the Property of any items of Personal Property (other than tools and
equipment used in the development of the Project) unless (a) no Default has
occurred and is continuing and no Event of Default has occurred, and
(b) Borrower promptly substitutes and installs on the Property other items of
equal or greater value in the operation of the Property, all of which items
shall be free of liens (other than liens in favor of Lender or such other Person
as Lender shall permit in writing) and shall be subject to the lien of the
Security Instrument, and executes and delivers to Lender all documents required
by Lender in connection with the attachment of such liens to such items.
Borrower shall keep records of each such removal and shall make such records
available to Lender upon written request from time to time.

9.4 Amendment of Organizational Documents. Neither the Operating Agreement nor
the Certificate of Formation of the Borrower shall be amended, supplemented or
restated, in whole or in part, without the prior, written consent of Lender
(which consent shall not be unreasonably withheld, conditioned or delayed) ;
provided that no such consent shall be required for amendments to the Operating
Agreement executed and delivered exclusively to memorialize a Permitted
Transfer. Borrower shall deliver to Lender a copy of any amendment to the
Operating Agreement or the Certificate of Formation of the Borrower within
thirty (30) days after the execution of any such amendment, regardless of
whether such amendment requires the prior written consent of Lender.

 

46



--------------------------------------------------------------------------------

9.5 Management Agreement. Without the prior written consent of Lender, Borrower
shall not enter into any agreement providing for the management, leasing or
operation of any portion of the Property other than the Property Management
Agreement.

9.6 Project Agreements. Except as expressly permitted under this Agreement or
any other Security Document, Borrower shall not enter into any new Project
Agreement, or amend, modify, supplement, cancel or terminate any Project
Agreement, without the prior written consent of Lender.

9.7 Limitations on Additional Indebtedness; Other Prohibited Transactions.

(a) Except as expressly permitted herein, Borrower shall not, without the prior
written consent of Lender granted in its sole discretion, incur any Debt of any
kind.

(b) Borrower shall not, without the prior written consent of Lender, engage
directly or indirectly in any off balance sheet, hedge or derivative
transactions, including without limitation, interest rate swaps and interest
rate caps except with Lender and its Affiliates and subsidiaries. In addition to
the foregoing, Borrower shall not cause or allow the proceeds of the Loan to be
invested.

10. INSURANCE, CASUALTY AND CONDEMNATION.

10.1 Insurance Coverage. For so long as the Security Instrument is in effect,
Borrower shall continuously maintain insurance in accordance with the following
provisions:

(a) At its own cost, Borrower shall obtain and maintain at all times during the
term of the Loan the insurance required by Lender pursuant to Exhibit J attached
hereto. In addition, Borrower shall cause Lender to be named as a named insured
under the policy or policies of insurance required by Lender (each a “Policy” or
“Policies”) and Lender shall be identified in each policy as follows: Fifth
Third Bank, its successors and/or assigns as their respective interests may
appear. Borrower shall provide Lender with evidence of all such insurance
required hereunder.

(b) The Policies to be obtained and maintained by Borrower under the provisions
of this Agreement shall be issued by responsible insurance carriers with a
Best’s rating of no less than A/VII, licensed to do business in the State of
Tennessee, who are acceptable to Lender and shall be in such form and with such
endorsements (including a mortgagee clause in favor of Lender), waivers and
deductibles (in no event to exceed $10,000 per occurrence) as Lender shall
designate or approve. Without limitation on the foregoing:

(i) All Policies shall name Borrower as the insured, and (with the exception of
policies for workmen’s compensation insurance) shall name Lender as mortgagee
and as an additional insured (under a standard non-contributing mortgagee
protection clause, in form reasonably satisfactory to Lender, attached to such
Policy or Policies whenever applicable, and providing, among other matters, that
all Insurance Proceeds (as hereinafter defined) shall be paid to Lender).

 

47



--------------------------------------------------------------------------------

(ii) All Policies shall contain: (1) the agreement of the insurer to give Lender
at least thirty (30) days’ written notice prior to cancellation or expiration of
or change in such Policies, or any of them; (2) a waiver of subrogation rights
against Lender and, if available Borrower; (3) an agreement that such Policies
are primary and non-contributing with any insurance that may be carried by
Lender; (4) a statement that the insurance shall not be invalidated should any
insured waive in writing prior to a loss any or all right of recovery against
any party for loss accruing to the property described in the Policy; and (5) if
obtainable, a provision that no act or omission of Borrower shall affect or
limit the obligation of the insurance carrier to pay the amount of any loss
sustained. As of the date hereof, and subject to any changes in such
requirements which Lender may, in its discretion, make from time to time
pursuant to its rights under this Section 10.1, each Policy of property
insurance hereunder shall contain a lender’s loss payable endorsement, lender
clause, or other non-contributory mortgagee clause of similar form and substance
acceptable to Lender in favor of Lender as a mortgagee.

(c) Concurrently herewith, Borrower shall deliver to Lender original Policies or
certificates with Premiums prepaid evidencing the insurance required hereunder.
Borrower shall procure and pay for renewals of such insurance (or shall cause
the procurement and payment) from time to time before the expiration thereof,
and Borrower shall deliver to Lender such original renewal Policies or
certificates with Premiums prepaid at least thirty (30) days before the
expiration of any existing Policy.

(d) Borrower, for itself, and on behalf of its insurers, hereby releases and
waives any right to recover against Lender on any liability for: damages for
injury to or death of persons; any loss or damage to property, including the
property of any occupant of the Property; any loss or damage to buildings or
other improvements comprising the Property; any other direct or indirect loss or
damage caused by fire or other risks, which loss or damage is or would be
covered by the insurance required to be carried hereunder by Borrower, or is
otherwise insured; or claims arising by reason of any of the foregoing, except
to the extent caused solely by the gross negligence or willful misconduct of
Lender.

(e) Lender shall not, by reason of accepting, rejecting, obtaining or failing to
obtain insurance, incur any liability for (i) the existence, non-existence,
form, amount or legal sufficiency thereof, (ii) the solvency or insolvency of
any insurer, or (iii) the payment of losses. All insurance required hereunder or
carried by Borrower shall be procured at Borrower’s sole cost and expense.
Borrower shall deliver to Lender receipts satisfactory to Lender evidencing full
prepayment of the Premiums therefor, except to the extent Lender makes payments
with Borrower’s deposits under Section 8.14 hereof (for the periods and payments
so covered by such payments). In the event of foreclosure on, or other transfer
of title in lieu of foreclosure of, the Property, all of Borrower’s interest in
and to any and all Policies in force shall pass to Lender, or the transferee or
purchaser as the case may be, and Lender is hereby irrevocably authorized to
assign in Borrower’s name to such purchaser or transferee all such Policies,
which may be amended or rewritten to show the interest of such purchaser or
transferee.

(f) If the Borrower fails to procure, pay the Premiums for, or deliver to the
Lender any of the Policies or renewals as required herein, the Lender may elect,
but shall not be obligated, to obtain such insurance and pay the Premiums
therefor. The Borrower shall pay to the Lender on demand any Premiums so paid
with interest thereon at the Default Rate set forth in the Note, from the time
of the advance for such payment by the Lender, until paid to Lender, and said
advance and interest shall be part of the Indebtedness.

(g) Approval by the Lender of any Policies shall not be deemed a representation
by the Lender as to the adequacy of coverage of such Policies or the solvency of
the insurer.

 

48



--------------------------------------------------------------------------------

10.2 Casualty Loss; Proceeds of Insurance.

(a) The Borrower will give the Lender prompt written notice of any loss or
damage to the Property, or any part thereof, by fire or other casualty.

(b) In case of loss or damage covered by any one of the Policies in excess of
$100,000 (the “Insurance Threshold”), the Lender is hereby authorized to settle
and adjust any claim under such Policies (and after the entry of a decree of
foreclosure, or a sale or transfer pursuant thereto or in lieu thereof, the
decree creditor or such purchaser or transferee, as the case may be, are hereby
authorized to settle and adjust any claim under such Policies) upon consultation
with, but without requiring the consent of, the Borrower; and the Lender shall,
and is hereby authorized to, collect and receipt for any and all proceeds
payable under such Policies in connection with any such loss (collectively, the
“Insurance Proceeds”). Borrower hereby irrevocably appoints Lender as its
attorney-in-fact for the purposes set forth in the preceding sentence. Each
insurance company is hereby authorized and directed to make payment (i) of 100%
of all such losses (if such loss exceeds the Insurance Threshold) directly to
Lender alone, and (ii) of 100% of all such losses (if such loss is less than or
equal to the Insurance Threshold) directly to Borrower alone, and in no case to
Borrower and Lender jointly. All reasonable costs and expenses incurred by the
Lender in the adjustment and collection of any such Insurance Proceeds
(including without limitation reasonable attorneys’ fees and expenses) shall be
so much additional Indebtedness, and shall be reimbursed to the Lender upon
demand or may be paid and deducted by the Lender from such Insurance Proceeds
prior to any other application thereof. Lender shall not be responsible for any
failure to collect any Insurance Proceeds due under the terms of any policy
regardless of the cause of such failure, other than the gross negligence or
willful misconduct of Lender.

(c) Net Insurance Proceeds received by the Lender under the provisions of this
Agreement or any instrument supplemental hereto or thereto or any Policy or
Policies covering any Improvements or any part thereof shall be applied by the
Lender at its option as and for a prepayment on the Note, without a prepayment
fee (whether or not the same is then due or otherwise adequately secured), or
shall be disbursed for restoration of such Improvements (“Restoration”), in
which event the Lender shall not be obligated to supervise Restoration work nor
shall the amount so released or used be deemed a payment of the Indebtedness
evidenced by the Note. If Lender elects to permit the use of Insurance Proceeds
to restore such Improvements it may do all necessary acts to accomplish that
purpose, including advancing additional funds and all such additional funds
shall constitute part of the Indebtedness. If Lender elects to make the
Insurance Proceeds available to Borrower for the purpose of effecting the
Restoration, or, following an Event of Default, elects to restore such
Improvements, any excess of Insurance Proceeds above the amount necessary to
complete the Restoration shall be applied as and for a prepayment on the Note,
without a prepayment fee or premium. No interest shall be payable to Borrower
upon Insurance Proceeds held by Lender.

 

49



--------------------------------------------------------------------------------

(d) Notwithstanding the provisions of Section 10.2(c) above, Lender agrees to
allow the Insurance Proceeds to be disbursed for Restoration provided: (i) no
Default has occurred and is continuing and no Event of Default shall have
occurred; (ii) Lender shall be satisfied in its sole and absolute discretion,
that by expenditure of the Insurance Proceeds hereunder the Property damaged or
destroyed shall be fully restored within a reasonable period of time to the
condition and value contemplated by this Agreement and the Restoration Plans (as
hereinafter defined), and all payments required under the Loan will continue to
be paid as and when the same become due and payable; (iii) in Lender’s good
faith judgment, such work of repair and Restoration can be completed in the
ordinary course of business not later than the earlier of (A) six (6) months
prior to the Maturity Date; (B) the outside date, if any, under any Lease or
under any federal, state, county, municipal or other governmental statute, law,
rule, order, regulation, ordinance, judgment, decree or injunction or any
Permit, license, covenant, agreement, restoration or encumbrance; (iv) Lender
shall have reviewed and approved Borrower’s plans and specifications for the
repair and Restoration of the Property involving costs in excess of $100,000
(collectively, the “Restoration Plans”), Borrower’s architect and any general
contractors, subcontractors and material suppliers employed to perform such
work; (v) if so required by Lender in its sole and absolute discretion, all
general contractors, all major subcontractors and material suppliers shall have
supplied 100% performance and completion bonds; (vi) if the net Insurance
Proceeds available are insufficient for payment of the full cost of Restoration
or repair and the payments under the Loan during the completion period, as
estimated by Lender, then Borrower shall have deposited with Lender sufficient
additional funds to insure payment of all such costs, or made arrangements
acceptable to Lender for such sufficient additional funds; (vii) rent loss or
business interruption insurance is available to cover the full amount of any
loss of income from the Property during its repair and Restoration;
(viii) Borrower shall provide evidence of the implementation of builder’s risk
coverage for the Property with coverage and in such amounts as Lender shall
request and which otherwise complies with the insurance requirements set forth
in Section 10.1 hereof; and (ix) Borrower shall have satisfied such other
conditions as Lender may in good faith determine to be appropriate.

(e) So long as any Indebtedness shall be outstanding and unpaid, and whether or
not Insurance Proceeds are available under Section 10.2 (d) hereof, or
sufficient therefor, the Borrower shall promptly commence and complete, or cause
to be commenced and completed, with all reasonable diligence, the Restoration of
the Property as nearly as possible to the same value, condition and character
which existed immediately prior to such loss or damage in accordance with the
Restoration Plans and in compliance with all legal requirements and if
applicable, the requirements of all Leases. Any Restoration shall be effected in
accordance with procedures to be first submitted to and approved by the Lender
in accordance with Section 10.4 hereof. The Borrower shall pay all costs of such
Restoration to the extent Insurance Proceeds are not made available or are
insufficient.

 

50



--------------------------------------------------------------------------------

10.3 Condemnation and Eminent Domain.

(a) Any and all awards (the “Awards”) in excess of $100,000 heretofore or
hereafter made or to be made to the Borrower (or any subsequent owner of the
Property, or any part thereof) by any governmental or other lawful authority for
the taking, by condemnation or eminent domain, of all or any part of the
Property (including any award from the United States government at any time
after the allowance of a claim therefor, the ascertainment of the amount
thereto, and the issuance of a warrant for payment thereof), are hereby assigned
by the Borrower to the Lender, which Awards the Lender is hereby authorized to
collect and receive from the condemnation authorities, and the Lender is hereby
authorized to appear in and prosecute, in the name of and on behalf of the
Borrower, any action or proceeding to enforce any such cause of action in which
an award in excess of $100,000 is sought and to make any compromise or
settlement in connection therewith and to give appropriate receipts and
acquittance therefor in the name and in behalf of the Borrower. The Borrower
shall give the Lender immediate notice of the actual or threatened commencement
of any condemnation or eminent domain proceedings affecting all or any part of
the Property and shall deliver to the Lender copies of any and all papers served
in connection with any such proceedings. All reasonable costs and expenses
incurred by the Lender in the adjustment and collection of any such Awards
(including without limitation reasonable attorneys’ fees and expenses) shall be
so much additional Indebtedness, and shall be reimbursed with interest thereon
to the Lender from any Award prior to any other application thereof. The
Borrower further agrees to make, execute and deliver to the Lender, at any time
upon request, free, clear, and discharged of any encumbrance of any kind
whatsoever (other than Permitted Encumbrances), any and all further assignments
and other instruments deemed necessary by the Lender for the purpose of validly
and sufficiently assigning all Awards in excess of $100,000 and other
compensation heretofore and hereafter made to the Borrower for any permanent
taking, under any such proceeding.

(b) The proceeds of any Award received by the Lender under the provisions of
this Agreement or any instrument supplemental hereto shall be applied by the
Lender at its option as and for a prepayment of the Indebtedness, without a
prepayment fee (whether or not the same is then due or otherwise adequately
secured), or shall be disbursed for Restoration of the Property or any portion
thereof, in which event the Lender shall not be obligated to supervise
Restoration work nor shall the amount so released or used be deemed a payment of
the Indebtedness. If Lender elects to permit the use of the proceeds of an Award
to restore the Property or any portion thereof, it may do all necessary acts to
accomplish that purpose, including advancing additional funds, all such
additional funds to constitute part of the Indebtedness. If Lender elects to
make the proceeds of an Award available to Borrower for the purpose of effecting
the Restoration, or, following an Event of Default, elects to restore such
Improvements, any excess of such proceeds above the amount necessary to complete
the Restoration shall be applied as and for a prepayment of the Indebtedness,
without a prepayment fee or premium. No interest shall be payable to Borrower
upon such proceeds held by Lender.

(c) Notwithstanding the provisions of Section 10.3(b) above, Lender agrees to
allow the Award to be disbursed for Restoration provided: (i) all conditions to
the use of casualty proceeds under Section 10.2(d) have been satisfied, and
(ii) the condemnation, in the judgment of Lender, shall have no material adverse
effect on the operation or value of the Property remaining after the
condemnation is completed, and (iii) Borrower shall have satisfied such other
conditions as Lender may in good faith determine to be appropriate.

 

51



--------------------------------------------------------------------------------

(d) So long as any Indebtedness shall be outstanding and unpaid, and whether or
not Awards are available under Section 10.3(c) hereof, or sufficient therefor,
the Borrower shall promptly commence and complete, or cause to be commenced and
completed, with all reasonable diligence the Restoration of the portion of the
Property not so taken as nearly as possible to the same value, condition and
character, which existed immediately prior to such taking in compliance with all
legal requirements. Any Restoration of the Property involving costs in excess of
$100,000 shall be effected in accordance with Restoration Plans to be first
submitted to and approved by the Lender as provided in Section 10.4 hereof. The
Borrower shall pay all costs of such Restoration to the extent the Award is not
made available or is insufficient.

10.4 Disbursement of Insurance Proceeds and Awards.

(a) All Insurance Proceeds and/or Awards received by the Lender as provided in
Section 10.2 or Section 10.3 hereof shall, after payment or reimbursement
therefrom of all reasonable costs and expenses (including without limitation
reasonable attorneys’ fees and expenses) incurred by the Lender in the
adjustment and collection thereof (collectively, the “Net Insurance Proceeds”),
shall be deposited with the Lender, or such other depositary as may be
designated by the Lender, and applied as provided in this Section.

(b) Subject to Section 10.4(c) hereinbelow, the Lender may elect to apply the
Net Insurance Proceeds to prepayment of the Indebtedness, whether then due or
not. If the Indebtedness is not prepaid in full, then the Net Insurance Proceeds
shall be applied to the installments of principal and interest in the inverse
order of maturity.

(c) All Net Insurance Proceeds which are not applied to the payment of the
Indebtedness shall be applied to fund the payment of the costs, fees and
expenses incurred for the Restoration of the Property as required under
Section 10.2 or Section 10.3 hereof and such Net Insurance Proceeds shall be
disbursed through the title company which has insured the lien of this Agreement
to complete the Restoration; provided that the Lender shall receive the
following:

(i) Restoration Plans (unless the costs involved in such Restoration shall not
exceed $100,000), which shall be subject to the reasonable approval of the
Lender prior to the commencement of the Restoration.

(ii) Such architect’s and engineer’s certificates, waivers of lien, contractor’s
sworn statements, payment and performance bonds (if applicable), title insurance
endorsements, plats of survey, opinions of counsel and such other evidences of
cost, payment and performance as the Lender may reasonably require and approve.

(d) If the Borrower shall fail to commence Restoration within thirty (30) days
after the settlement of the claim involving loss or damage to the Property, and
diligently proceed to complete Restoration in accordance with the Restoration
Plans and all laws, statutes, ordinances, rules, regulations, judgments, decrees
or orders of any Governmental Agency which are applicable to Borrower or the
Property, or if any other Event of Default shall

 

52



--------------------------------------------------------------------------------

occur hereunder at any time (whether before or after the commencement of such
Restoration), all or any portion of the Indebtedness may be declared to be
immediately due and payable and such Net Insurance Proceeds, or any portion
thereof, then held, or subsequently received, by the Lender or other depositary
hereunder may be applied, at the option and in the sole discretion of the
Lender, to the payment or prepayment of the Indebtedness in whole or in part, or
to the payment and performance of such obligations of the Borrower as may then
be in default hereunder.

(e) Any surplus which may remain out of such Net Insurance Proceeds after
payment of all costs, fees and expenses of such Restoration shall be applied to
prepayment of the Indebtedness, without the payment of a prepayment fee or
prepayment premium.

11. DEFAULTS AND REMEDIES.

11.1 Events of Default. The occurrence of any one or more of the following shall
constitute an “Event of Default” as said term is used herein, and any Event of
Default which may occur hereunder shall constitute an Event of Default under
each of the other Security Documents:

(a) Borrower fails to pay (i) any installment of principal or interest payable
pursuant to the terms of the Note within five (5) days of the date when due, or
(ii) any other amount payable to Lender under the Note, this Agreement, the
Security Instrument or any of the other Security Documents within ten (10) days
after the date when any such payment is due in accordance with the terms hereof
or thereof; or

(b) Borrower fails to perform or cause to be performed any other obligation or
observe any other condition, covenant, term, agreement or provision required to
be performed or observed by Borrower under the Note, this Agreement, the
Security Instrument or any of the other Security Documents and not specifically
described in this Section 11.1 or in the Default section of any other Security
Document; provided, however, that if such failure by its nature can be cured,
then so long as the continued operation, safety and value of the Property, and
the priority, validity and enforceability of the liens created by the Security
Instrument or any of the other Security Documents, are not impaired, threatened
or jeopardized, then Borrower shall have a period (the “Cure Period”) of thirty
(30) days after Borrower obtains actual knowledge of such failure or receives
written notice of such failure to cure the same and an Event of Default shall
not be deemed to exist during the Cure Period; provided further that if such
failure by its nature can be cured but cannot be cured by the payment of money
and Borrower commences to cure such failure during the Cure Period and is
diligently and in good faith attempting to effect such cure, the Cure Period
shall be extended for thirty (30) additional days, but in no event shall the
Cure Period be longer than sixty (60) days in the aggregate; or

(c) The existence of any inaccuracy or untruth in any material respect in any
certification, representation or warranty contained in this Agreement or any of
the other Security Documents or of any statement or certification as to facts
delivered to the Lender by the Borrower or Guarantor; or

 

53



--------------------------------------------------------------------------------

(d) Borrower or Guarantor is dissolved, liquidated or terminated, or all or
substantially all of the assets of Borrower or Guarantor are sold or otherwise
transferred without Lender’s prior written consent; or

(e) Borrower or Guarantor is the subject of an order for relief by a bankruptcy
court, or is unable or admits its inability (whether through repudiation or
otherwise) to pay its Debts as they mature, or makes an assignment for the
benefit of creditors; or Borrower or Guarantor applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or any part of its property; or any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer is appointed without the application or consent of Borrower or
Guarantor, as the case may be, and the appointment continues undischarged or
unstayed for sixty (60) days; or Borrower or Guarantor institutes or consents to
any bankruptcy, insolvency, reorganization, arrangement, readjustment of Debt,
dissolution, custodianship, conservatorship, liquidation, construction or
similar proceeding relating to it or any part of its property; or any similar
proceeding is instituted without the consent of Borrower or Guarantor, as the
case may be, and continues undismissed or unstayed for sixty (60) days; or any
judgment, writ, warrant of attachment or execution, or similar process is issued
or levied against any property of Borrower or Guarantor and is not released,
vacated or fully bonded within thirty (30) days after its issue or levy; or

(f) Any Guaranty is repudiated, revoked or terminated in whole or in part
without Lender’s prior written consent; or Guarantor claims that his, her or its
Guaranty is ineffective or unenforceable, in whole or in part and for any
reason, with respect to amounts then outstanding or amounts that might in the
future be outstanding; or

(g) The occurrence of any other Prohibited Transfer (as defined in the Security
Instrument); or

(h) The withdrawal, removal or substitution, prior to Construction Completion,
of Crescent Cool Springs Venture, LLC as the Operating Member of Borrower; or

(i) Lender or the Lender Consultant shall determine, after consultation with the
Borrower, that any construction work theretofore completed is not in material
compliance with the Plans, and Borrower shall fail to commence correction of the
same to the satisfaction of Lender within thirty (30) days after written notice
of such determination and thereafter diligently complete the same; or

(j) (i) Unless caused by a Force Majeure Event, a discontinuance or abandonment
of construction for a period of thirty (30) days, unless caused by a Force
Majeure Event, a material failure to adhere to the Construction Schedule; or
(ii) Construction Completion is not, or in Lender’s reasonable judgment will not
be, achieved on or before the earlier of (1) the earliest date required under
any Project Agreement, or (2) the Construction Completion Date; or

(k) Borrower is enjoined or otherwise prohibited by any Governmental Agency from
constructing and/or occupying the Improvements and such injunction or
prohibition continues unstayed for sixty (60) days or more for any reason; or

 

54



--------------------------------------------------------------------------------

(l) The bankruptcy or insolvency of the General Contractor or any Subcontractor
under a Subcontract with a value in excess of $150,000 (a “Major
Subcontractor”), or the material breach by General Contractor or a Major
Subcontractor of the General Contract or Subcontract, as applicable, and the
failure of Borrower to procure a replacement General Contractor, or General
Contractor to procure a replacement Subcontractor, as applicable, satisfactory
to Lender within sixty (60) days from the occurrence of such bankruptcy,
insolvency or breach; or

(m) Any material provision of this Agreement or the other Security Documents
shall at any time for any reason cease to be valid and binding on the Borrower,
or shall be declared to be null and void, or the validity or enforceability
thereof shall be successfully contested by any Governmental Agency, or Borrower
shall deny that it has any or further liability or obligation under this
Agreement or the other Security Documents; or

(n) Any default by the Borrower or Guarantor in any payment of principal or
interest due and owing upon any other obligations of the Borrower for borrowed
money beyond any period of grace provided with respect thereto or in the
performance of any other agreement, term or condition contained in any agreement
under which such obligation is created, if the effect of such default is to
accelerate the maturity of such Debt or to permit the holder thereof to cause
such Debt to become due prior to its stated maturity; or

(o) Guarantor fails to perform any obligation (following any applicable notice
and cure period) required to be performed by Guarantor(s) under the Guaranty; or

(p) All or any material portion of the Property is condemned, seized or
appropriated by a Governmental Agency; or

(q) The Property is materially damaged or destroyed by fire or other casualty
unless Borrower establishes within sixty (60) days after such casualty its
qualification under the Security Instrument to use any available Insurance
Proceeds to restore the Property and thereafter diligently restores the Property
in accordance with this Agreement and the Security Instrument; or

(r) The existence of any fraud, dishonesty or bad faith by or with the
acquiescence of Borrower or Guarantor which in any way relates to or affects the
Loan or the Property; or

(s) Failure by Borrower to deposit with Lender funds required to maintain the
Loan In Balance within the time and in the manner herein required; or

(t) The occurrence of any event specifically identified as an Event of Default
in any other section of this Agreement or in any other Security Document; or

(u) The occurrence of an adverse change in the financial condition of Borrower
or Guarantor which Lender reasonably determines could materially and adversely
affect the ability of such person to perform its obligations under this
Agreement or the Security Documents; or

 

55



--------------------------------------------------------------------------------

(v) Either Borrower or Guarantor shall have a judgment entered against it, him
or her in excess of $250,000.00 as to the Borrower and $10,000,000 as to
Guarantor in any civil, administrative or other proceeding, which judgment is
not fully covered by insurance, and such judgment remains unpaid, unvacated,
unbonded or unstayed by appeal or otherwise for a period of thirty (30) days
from the date of its entry; or

(w) The termination of the General Contract, the Architect’s Contract or the
Engineer’s Contract without Lender’s prior written consent; or

(x) Failure to comply with the conditions set forth in Section 4.11 prior to the
Construction Completion Date; or

(y) The occurrence of a default under any Rate Management Agreement, if any; or

(z) Except as expressly permitted under this Agreement or any other Security
Document, Borrower or Guarantor shall enter into or permit any modification,
amendment or termination of any Project Agreement to which it is a party without
the prior written consent of Lender; or

(aa) The occurrence of any default by Borrower, or Guarantor in the performance
or observance of any agreement or covenant, or breach of any representation or
warranty, contained in any Project Agreement, which shall not be cured by the
breaching party within any applicable grace period set forth therein; provided,
however, that any non-material breach of any such Project Agreement shall not
constitute an Event of Default hereunder unless the non-breaching party under
such Project Agreement shall have declared such breach to be a default under
such Project Agreement and any applicable cure period shall have expired; or

(bb) The failure to deliver any of the financial statements or compliance
certificates when due pursuant to Section 8.7 of this Agreement; or

(cc) The occurrence of a default under Sections 8.8, 10.1(a) and 10.1(b); or

(dd) Borrower defaults in any obligation to Lender other than in connection with
the Loan, subject to any applicable cure period(s); or

(ee) Guarantor commits a monetary default under any obligation to Lender other
than in connection with the Loan, subject to any applicable cure period(s); or

(ff) A failure of Borrower to repay a draw under a Letter of Credit as required
by the applicable Letter of Credit Agreement.

Notwithstanding anything to the contrary contained herein, Lender hereby agrees
that any cure of any Default or Event of Default made or tendered by one or more
of Borrower’s non-managing members within the time for cure required herein
shall be deemed to be a cure tendered by Borrower and shall be accepted or
rejected by Lender on the same basis as if made or tendered by Borrower on its
own behalf.

 

56



--------------------------------------------------------------------------------

11.2 Remedies Upon Default. Upon the occurrence of any Event of Default, Lender
shall take such action or actions as Lender may direct, at Lender’s option and
in its absolute discretion, including, but not limited to, any or all of the
following actions:

(a) Terminate any obligation or responsibility on the part of Lender to make
further advances of Loan Proceeds or of any other amounts held by Lender and
constituting security for the Indebtedness pursuant to this Agreement or any
other Security Document;

(b) Declare the outstanding principal balance of the Loan, together with all
accrued interest thereon and other amounts owing in connection therewith, to be
immediately due and payable in full, regardless of any other specified due date,
and in the event of the occurrence of an Event of Default under Section 11.1(e)
such principal and interest shall become immediately due automatically;

(c) In its own right or by a court-appointed receiver, take possession of the
Property, enter into contracts for and otherwise proceed with the completion of
the Project, and pay the costs thereof out of the proceeds of the Loan; and in
the event that such costs exceed the total of such funds, Lender shall have the
right but not the obligation to pay such excess costs by expenditure of their
own respective funds; and/or

(d) Exercise any of its rights under the Security Documents and any rights
provided by Law, including the right to foreclose on any security and exercise
any other rights with respect to any security, all in such order and manner as
Lender elects in its absolute discretion.

11.3 Cumulative Remedies, No Waiver. Lender’s rights and remedies under the
Security Documents are cumulative and in addition to all rights and remedies
provided by Law from time to time. The exercise or direction to exercise by
Lender of any right or remedy shall not constitute a cure or waiver of any
default, nor invalidate any notice of default or any act done pursuant to any
such notice, nor prejudice Lender in the exercise of any other right or remedy.
No waiver of any default shall be implied from any omission by Lender to take
action on account of such default if such default persists or is repeated. No
waiver of any default shall affect any default other than the default expressly
waived, and any such waiver shall be operative only for the time and to the
extent stated. No waiver of any provision of any Security Document shall be
construed as a waiver of any subsequent breach of the same provision. The
consent by Lender to any act by Borrower requiring further consent or approval
shall not be deemed to waive or render unnecessary Lender’s consent to or
approval of any subsequent act. Lender’s acceptance of the late performance of
any obligation shall not constitute a waiver by Lender of the right to require
prompt performance of all further obligations; Lender’s acceptance of any
performance following the sending or filing of any notice of default shall not
constitute a waiver of Lender’s right to proceed with the exercise of remedies
for any unfulfilled obligations; and Lender’s acceptance of any partial
performance shall not constitute a waiver by Lender of any rights relating to
the unfulfilled portion of the applicable obligation.

 

57



--------------------------------------------------------------------------------

12. MISCELLANEOUS.

12.1 Nonliability. Borrower acknowledges and agrees that:

(a) the relationship among Borrower and Lender is and shall remain solely that
of Borrower and Lender, and Lender does not undertake or assume any
responsibility to review, inspect, supervise, approve or inform Borrower of any
matter in connection with the Project, including matters relating to: (i) the
Plans, (ii) architects, engineers, contractors, subcontractors and materialmen,
or the workmanship of or materials used by any of them, or (iii) the progress of
the Project and its conformity with the Plans; and Borrower shall rely entirely
on its own judgment with respect to such matters and acknowledges that any
review, inspection, supervision, approval or information supplied to Borrower by
Lender in connection with such matters is solely for the protection of Lender
and that neither Borrower nor any third party is entitled to rely on it;

(b) notwithstanding any other provision of any Security Document: (i) Lender is
not and shall be deemed a partner, joint venturer, alter-ego, manager,
controlling person or other business associate or participant of any kind of
Borrower and Lender does not intend to ever assume any such status; (ii) Lender
does not intend to ever assume any responsibility to any Person for the quality
or safety of the Property, and (iii) Lender shall not be deemed responsible for
or a participant in any acts, omissions or decisions of Borrower;

(c) Lender shall not be directly or indirectly liable or responsible in any way
for any loss, cost, damage, penalty, expense, liabilities or injury of any kind
to any Person or property resulting from any construction (including without
limitation the construction of the Project) on, or development, occupancy,
ownership, management, operation, possession, condition or use of, the Property
(except to the extent proximately caused by Lender’s or Lender’s proven gross
negligence or willful misconduct), including without limitation those resulting
or arising directly or indirectly from: (i) any defect in any building or other
onsite or offsite improvement; (ii) any act or omission of Borrower or any of
Borrower’s agents, employees, independent contractors, licensees or invitees; or
(iii) any accident on the Property or any fire or other casualty or hazard
thereon; and

(d) By accepting or approving anything required to be performed or given to
Lender under the Security Documents, including any certificate, financial
statement, Survey, Appraisal or insurance policy, Lender shall not be deemed to
have warranted or represented the sufficiency or legal effect of the same, and
no such acceptance or approval shall constitute a warranty or representation by
Lender to anyone.

 

58



--------------------------------------------------------------------------------

12.2 Indemnification of the Lender.

(a) To the fullest extent permitted by law, the Borrower agrees to indemnify,
hold harmless and defend the Lender, and each of its officers, members,
directors, officials, employees, attorneys and agents (collectively, the
“Indemnified Parties”), against any and all losses, damages, claims, actions,
liabilities, costs and expenses of any conceivable nature, kind or character
(including, without limitation, reasonable attorneys’ fees, litigation and court
costs, amounts paid in settlement and amounts paid to discharge judgments) to
which the Indemnified Parties, or any of them, may become subject under or any
statutory law (including federal or state securities laws) or at common law or
otherwise, arising out of or based upon or in any way relating to:

(i) (i) (A) the making of the Loan; (B) a claim, demand or cause of action that
any Person has or asserts against Borrower, any Member or Guarantor; (C) the
payment of any commission, charge or brokerage fee incurred in connection with
the Loan; (D) any act or omission of Borrower, any of their respective agents,
employees, licensees, contractor, subcontractor or material supplier, engineer,
architect or other Person with respect to the Loan or the Project; (E) the
construction, development, ownership, occupancy, management, operation,
possessing condition or use of the Property; (F) the Security Documents, the
Project Agreements, or the execution or amendment thereof, or in connection with
any of the transactions contemplated thereby, including without limitation, the
making of the Loan; and (G) any lien or charge upon payments by the Borrower to
the Lender hereunder, or any taxes (including, without limitation, ad valorem
taxes and sales taxes), assessments, impositions and other charges imposed in
respect of all or any portion of the Property;

(ii) any act or omission of the Borrower or any of its agents, contractors,
servants, employees or licensees in connection with the Loan or the Project, the
operation of the Property, or the condition, environmental or otherwise,
occupancy, use, possession, conduct or management of work done in or about, or
from the planning, design, acquisition, or construction of, the Project or any
part thereof, and

(iii) any violation of any environmental law, rule or regulation with respect
to, or the release of any toxic substance from, the Property or any part
thereof, except (A) in the case of the foregoing indemnification of the Lender
or any of the other Indemnified Parties to the extent such damages are caused by
the gross negligence or willful misconduct of such Indemnified Party, or (B) in
the case of the foregoing indemnification of the Lender or any of the other
Indemnified Parties, to the extent such damages are caused by the gross
negligence or willful misconduct of such Indemnified Party; and provided that
this Section is not intended to give rise to a right of the Lender to claim
payment of the principal and accrued interest with respect to the Loan as a
result of an Indemnified Party claim. In the event that any action or proceeding
is brought against any Indemnified Party with respect to which indemnity may be
sought hereunder, the Borrower, upon written notice from the Indemnified Party,
shall assume the investigation and defense thereof, including the employment of
counsel selected by the Indemnified Party, and shall assume the payment of all
expenses related thereto, with full power to litigate, compromise or settle the
same in its sole discretion; provided that the Indemnified Party shall have the
right to review and approve or disapprove any such compromise or settlement.
Each Indemnified Party shall have the right to employ separate counsel in any
such action or proceeding and participate in the investigation and defense
thereof, and the Borrower shall pay the reasonable fees and expenses of such
separate counsel; provided, however, that such Indemnified Party may only employ
separate counsel at the expense of the Borrower if in the judgment of such
Indemnified Party a conflict of interest exists by reason of common
representation or if all parties commonly represented do not agree as to the
action (or inaction) of counsel.

(b) Notwithstanding any transfer of the Property to another owner in accordance
with the provisions of this Agreement, the Borrower shall remain obligated to

 

59



--------------------------------------------------------------------------------

indemnify each Indemnified Party pursuant to this Section if such subsequent
owner fails to indemnify any party entitled to be indemnified hereunder, unless
such Indemnified Party has consented to such transfer and to the assignment of
the rights and obligations of the Borrower hereunder.

(c) The rights of any persons to indemnity hereunder and rights to payment of
fees and reimbursement of expenses pursuant to this Agreement shall survive the
final repayment of the Loan. The provisions of this Section shall survive the
termination of this Agreement.

12.3 Reimbursement of Lender. Borrower shall reimburse Lender for all Loan
Expenses immediately upon written demand. Such reimbursement obligations shall
bear interest following written demand at the Default Rate until paid, and shall
be secured by the Security Documents. Such reimbursement obligations shall
survive the cancellation of the Note and the release and reconveyance of the
Security Documents.

12.4 Obligations Unconditional and Independent. Notwithstanding the existence at
any time of any obligation or liability of Lender to Borrower, or any other
claim by Borrower against Lender in connection with the Loan or otherwise,
Borrower hereby waives any right it might otherwise have (a) to offset any such
obligation, liability or claim against Borrower’s obligations under the Security
Documents or (b) to claim that the existence of any such outstanding obligation,
liability or claim excuses the nonperformance by Borrower of any of its
obligations under the Security Documents.

12.5 Notices. Any notices, communications and waivers under this Agreement shall
be in writing and shall be (a) delivered in person, (b) mailed, postage prepaid,
either by registered or certified mail, return receipt requested, or (c) sent by
overnight express carrier, addressed in each case as follows:

 

To the Lender:   

Fifth Third Bank

424 Church Street, Suite 600

Nashville, TN 37219

Attn: John Reynolds

With a copy to:   

Sherrard & Roe, PLC

150 Third Avenue South, Suite 1100

Nashville, TN 37201

Attn: Kim A. Brown, Esq.

 

60



--------------------------------------------------------------------------------

To the Borrower:   

GGT Crescent Cool Springs TN Venture, LLC

c/o Crescent Communities, LLC

227 W. Trade Street

Suite 1000

Charlotte, NC 28202

Attention: Brian J. Natwick, President, Multifamily Division

With copies to:   

Holt Ney Zatcoff & Wasserman, LLP

100 Galleria Parkway

Suite 1800

Atlanta, GA 30339

Attention: Sanford H. Zatcoff, Esq.

 

GGT Crescent Cool Springs TN Venture, LLC

c/o GGT Cool Springs Holdings, LLC

CNL Center at City Commons

450 South Orange Avenue

Orlando, FL 32801

Attention: Rosemary Q. Mills, Chief Financial Officer

 

GGT Crescent Cool Springs TN Venture, LLC

c/o GGT Cool Springs Holdings, LLC

CNL Center at City Commons

450 South Orange Avenue

Orlando, FL 32801

Attention: Holly J. Greer, Esq., General Counsel

 

Lowndes, Drosdick, Doster, Kantor & Reed, P.A.

450 South Orange Avenue, Suite 200

Orlando, Florida 32801

Attention: Joaquin E. Martinez, Esq.

or to any other address as to any of the parties hereto, as such party shall
designate in a written notice to the other party hereto. All notices sent
pursuant to the terms of this section shall be deemed received (i) if personally
delivered, then on the date of delivery, (ii) if sent by overnight, express
carrier, then on the next Banking Day immediately following the day sent, or
(iii) if sent by registered or certified mail, then on the earlier of the third
Banking Day following the day sent or when actually received.

 

61



--------------------------------------------------------------------------------

12.6 Survival of Representations and Warranties. All representations and
warranties of Borrower and Guarantor in the Security Documents shall survive the
making of the Loan and have been or will be relied on by Lender notwithstanding
any investigation made by Lender, as the case may be.

12.7 Signs. Lender may each place reasonable signs on the Property during the
term of the Loan stating that financing is being provided by and through Lender
and any other participant in the Loan.

12.8 No Third Parties Benefited. This Agreement is made for the purpose of
setting forth rights and obligations of Borrower and Lender, and no other Person
shall have any rights hereunder or by reason hereof.

12.9 Binding Effect, Assignment of Obligations. This Agreement shall bind, and
shall inure to the benefit of, Borrower and Lender and their respective
successors and assigns. Borrower shall not assign any of its rights or
obligations under any Security Document without the prior written consent of
Lender, which consent may be withheld in Lender’s absolute discretion. Any such
assignment without such consent shall be void.

12.10 Counterparts. Any Security Document may be executed in counterparts, all
of which, taken together, shall be deemed to be one and the same document.

12.11 Prior Agreements; Amendments; Consents. This Agreement (together with the
other Security Documents) contains the entire agreement among Lender and
Borrower with respect to the Loan, and all prior negotiations, understandings
and agreements (including, but not limited to, any commitment letter issued by
Lender to Borrower) are superseded by this Agreement and such other Security
Documents. No modification of any Security Document (including waivers of rights
and conditions) shall be effective unless in writing and signed by the party
against whom enforcement of such modification is sought, and then only in the
specific instance and for the specific purpose given. Notwithstanding the
foregoing, Lender shall have the right to waive or modify, conditionally or
unconditionally, the conditions to its approvals and consents hereunder, without
the consent of any party. Consents and approvals to be obtained from Lender
shall be in writing.

12.12 Governing Law. The Security Documents shall be governed by, and construed
and enforced in accordance with, the laws of the State of Tennessee without
regard to the conflicts of laws principles thereof; provided that if Lender has
greater rights or remedies under federal law, then such right and/or remedies
under federal law shall also be available to Lender.

12.13 Severability of Provisions. No provision of any Security Document that is
held to be unenforceable or invalid shall affect the remaining provisions, and
to this end all provisions of the Security Documents are hereby declared to be
severable.

12.14 Headings. Article and section headings are included in the Security
Documents for convenience of reference only and shall not be used in construing
the Security Documents.

 

62



--------------------------------------------------------------------------------

12.15 Conflicts. In the event of any conflict between the provisions of this
Agreement and those of any other Security Document, this Agreement shall
prevail; provided however that, with respect to any matter addressed in both
such documents, the fact that one document provides for greater, lesser or
different rights or obligations than the other shall not be deemed a conflict
unless the applicable provisions are inconsistent and could not be
simultaneously enforced or performed.

12.16 Time of the Essence. Time is of the essence of all of the Security
Documents.

12.17 Participations, Pledges and Syndication and Securitization.

(a) Lender may transfer, assign, sell and/or grant participations in the Loan or
any of them at any time, in whole and in part, and may furnish any transferee,
assignee, purchaser or participant or prospective transferee, assignee,
purchaser or participant with any and all documents and information (including
without limitation, financial information) relating to Borrower, any Member,
Guarantor, and the Loan or any of them that Lender deems advisable in connection
therewith provided, the obligations of, or costs to, Borrower shall not increase
as a result of any such transfer, assignment, sale or participation. Borrower’s
indemnity obligations under the Security Documents shall also apply with respect
to any transferee, assignee, purchaser or participant and the directors,
officers, agents and employees of any transferee, assignee, purchaser or
participant. The Borrower, its members and Guarantor or any of his, her, its or
their respective Affiliates or subsidiaries shall not be given an opportunity to
be a transferee, assignee, purchaser or participate under any circumstances
without the prior, written consent of the Lender which may be withheld in its
sole and absolute discretion.

(b) In the event of any such transfer, assignment, sale or participation, the
Lender and the parties to such transaction shall share in the rights and
obligations of the Lender as set forth in the Security Documents only as and to
the extent they agree among, themselves. In connection with any such transfer,
assignment, sale or participation, Borrower further agrees that the Security
Documents shall be sufficient evidence of the obligations of Borrower to each
transferee, assignee, purchaser, or participant, and upon written request by
this Lender, Borrower shall enter into such amendments or modifications to the
Security Documents as may be reasonably required in order to evidence any such
transfer, assignment, sale or participation, as the case may be.

(c) Lender acknowledges that information described in this Section furnished to
Lender pursuant to this Agreement may include material non public information
concerning Borrower, Guarantor, and their related parties and affiliates or
their respective securities, and confirms that Lender has developed compliance
procedures regarding the use of material non public information and that it will
handle such material non public information in accordance with those procedures
and applicable law, including federal and state securities laws.

12.18 Rights to Share Information. The Lender shall have the right to discuss
the affairs of the Borrower with any Member thereof, any Guarantor and/or other
third parties and to discuss the course of construction, lease-up, operation and
management of the Project, the financial condition of the Borrower, any
Guarantor and the Property, and to disclose any non-confidential

 

63



--------------------------------------------------------------------------------

information received by Lender regarding the Borrower, any Guarantor, the
Property or any Member of the Borrower with any other Member of the Borrower,
any Guarantor and/or other third parties, singularly or together, as Lender may
choose in its sole and absolute discretion. Lender acknowledges that information
described in this Section furnished to Lender pursuant to this Agreement may
include material non public information concerning Borrower, Guarantor, and
their related parties and affiliates or their respective securities, and
confirms that Lender has developed compliance procedures regarding the use of
material non public information and that it will handle such material non public
information in accordance with those procedures and applicable law, including
federal and state securities laws.

12.19 Pledge to Federal Reserve. Anything in this Agreement to the contrary
notwithstanding, without notice to or consent of any party or the need to comply
with any of the formal or procedural requirements of this Agreement, the Lender
and/or any transferee, assignee, purchaser or participant may (to the fullest
extent permitted under applicable law) at any time and from time to time pledge
and assign any or all of its right, title and interest in, to and under all or
any of the Loan or the Security Documents to a Federal Reserve Bank.

12.20 Guaranties Unsecured. The Security Documents shall secure Borrower’s
obligations under the Security Documents. Notwithstanding the fact that the
Security Documents may now or hereafter include one or more Guaranties and/or
other documents creating obligations of Persons other than Borrower, and
notwithstanding the fact that any Security Document may now or hereafter contain
general language to the effect that it secures “the Security Documents,” no
Security Document shall secure any Guaranty, or any other obligation of any
Person other than Borrower, unless such Security Document specifically describes
such Guaranty or other obligation as being secured thereby.

12.21 JURY WAIVER. BORROWER AND LENDER HEREBY VOLUNTARILY, KNOWINGLY,
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE (WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE) BETWEEN
OR AMONG BORROWER AND LENDER ARISING OUT OF OR IN ANY WAY RELATED TO THIS
AGREEMENT, ANY OTHER SECURITY DOCUMENT, OR ANY RELATIONSHIP BETWEEN BORROWER AND
LENDER. THIS PROVISION IS A MATERIAL INDUCEMENT TO LENDER TO PROVIDE THE LOAN
DESCRIBED HEREIN AND IN THE OTHER SECURITY DOCUMENTS.

12.22 JURISDICTION AND VENUE. BORROWER HEREBY AGREES THAT ALL ACTIONS OR
PROCEEDINGS INITIATED BY BORROWER AND ARISING DIRECTLY OR INDIRECTLY OUT OF THIS
AGREEMENT SHALL BE LITIGATED IN THE CIRCUIT COURT OF DAVIDSON COUNTY, TENNESSEE,
OR THE UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF TENNESSEE, OR, IF
LENDER INITIATE SUCH ACTION, ANY COURT IN WHICH LENDER SHALL INITIATE SUCH
ACTION AND WHICH HAS JURISDICTION. BORROWER HEREBY EXPRESSLY SUBMITS AND
CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED
BY LENDER IN ANY OF SUCH COURTS. BORROWER WAIVES ANY CLAIM THAT DAVIDSON COUNTY,
TENNESSEE, FOR THE MIDDLE DISTRICT OF TENNESSEE, IS AN INCONVENIENT FORUM OR AN

 

64



--------------------------------------------------------------------------------

IMPROPER FORUM BASED ON LACK OF VENUE. SHOULD BORROWER, AFTER BEING SO SERVED,
FAIL TO APPEAR OR ANSWER TO ANY SUMMONS, COMPLAINT, PROCESS OR PAPERS SO SERVED
WITHIN THE NUMBER OF DAYS PRESCRIBED BY LAW AFTER THE MAILING THEREOF, BORROWER
SHALL BE DEEMED IN DEFAULT AND AN ORDER AND/OR JUDGMENT MAY BE ENTERED BY LENDER
AGAINST BORROWER AS DEMANDED OR PRAYED FOR IN SUCH SUMMONS, COMPLAINT, PROCESS
OR PAPERS. THE EXCLUSIVE CHOICE OF FORUM FOR BORROWER SET FORTH IN THIS SECTION
SHALL NOT BE DEEMED TO PRECLUDE THE ENFORCEMENT BY LENDER OF ANY JUDGMENT
OBTAINED IN ANY OTHER FORUM OR THE TAKING BY LENDER OF ANY ACTION TO ENFORCE THE
SAME IN ANY OTHER APPROPRIATE JURISDICTION, AND BORROWER HEREBY WAIVES THE
RIGHT, IF ANY, TO COLLATERALLY ATTACK ANY SUCH JUDGMENT OR ACTION.

12.23 Patriot Act. Lender (for itself and not on behalf of any other party)
hereby notifies the Borrower that, pursuant to the requirements of the USA
PATRIOT Act, Title III of Pub. L. 107-56, signed into law October 26, 2001
(“Act”), it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow Lender to identify the Borrower in
accordance with the Act.

12.24 Right of Setoff. Borrower grants to Lender a contractual security interest
in, and hereby assigns, conveys, delivers, pledges, and transfers to Lender all
Borrower’s right, title and interest in and to, Borrower’s accounts with Lender
(whether checking, savings, or some other account), including without limitation
all accounts held jointly with someone else and all accounts Borrower may open
in the future, excluding however all IRA and Keogh accounts, and all trust
accounts for which the grant of a security interest would be prohibited by law.
Borrower authorizes Lender, to the extent permitted by applicable law, to charge
or setoff all Indebtedness against any and all such accounts. Lender hereby
specifically waives any right Lender may have to set off and apply, any and all
accounts and deposits (general or special, time or demand, provisional or final)
of Guarantor at any time held by Lender, or any branch, subsidiary, or affiliate
of Lender, and all other indebtedness at any time owing by Lender or any branch,
subsidiary, or affiliate of Lender, to or for the credit or the account of
Guarantor (including all accounts held jointly with another, but excluding any
IRA or Keogh accounts, or any trust accounts for which a security interest would
be prohibited by law), against any and all of the obligations of Guarantor due
and payable under the Guaranty Agreements.

12.25 Times. All references of the time of performance of any obligation of the
Borrowers or Guarantor contained herein or in any the Security Documents shall
mean Eastern Standard Time, Cincinnati, Ohio.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURE PAGE FOLLOWS]

 

65



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

BORROWER: GGT CRESCENT COOL SPRINGS TN VENTURE, LLC, By:  

Crescent Cool Springs Venture, LLC,

a Delaware limited liability company

Its Operating Member

  By:  

Crescent Communities, LLC,

a Georgia limited liability company

Its Manager

    By:  

/S/ Brian J. Natwick

      Brian J. Natwick       President Multifamily Division GUARANTOR: CRESCENT
COMMUNITIES, LLC By:  

/S/ Brian J. Natwick

  Brian J. Natwick   President Multifamily Division

LENDER:       FIFTH THIRD BANK, an Ohio banking corporation

By:  

/S/ John Reynolds

Name:  

John Reynolds

Title:  

Vice President



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

[Omitted as not necessary to an understanding of the Agreement]

EXHIBIT B

PERMITTED ENCUMBRANCES

[Omitted as not necessary to an understanding of the Agreement]

EXHIBIT C

DISBURSEMENT REQUEST

[Omitted as not necessary to an understanding of the Agreement]

EXHIBIT D

SECURITY DOCUMENTS

[Omitted as not necessary to an understanding of the Agreement]

EXHIBIT E

APPROVED BUDGET

[Omitted as not necessary to an understanding of the Agreement]

EXHIBIT F

DRAW SCHEDULE

[Omitted as not necessary to an understanding of the Agreement]



--------------------------------------------------------------------------------

[EXHIBIT G

INTENTIONALLY OMITTED

[EXHIBIT H

INTENTIONALLY OMITTED

[EXHIBIT I

INTENTIONALLY OMITTED

EXHIBIT J

INSURANCE REQUIREMENTS

[Omitted as not necessary to an understanding of the Agreement]